 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of [______ ___],
2014, is made by and among Cortex Pharmaceuticals, Inc., a corporation organized
under the laws of the State of Delaware (the “Company”), and each of the
purchasers (individually, a “Purchaser” and collectively the “Purchasers”), as
set forth on the execution pages hereof (each, an “Execution Page” and
collectively, the “Execution Pages”). This document may be executed in multiple
counterparts with multiple Execution Pages. Collectively and individually, these
multiple counterparts shall be considered part of one original document.

 

BACKGROUND

 

A.                The Company and each Purchaser are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by the provisions of Regulation D (“Regulation D”), as promulgated by
the United States Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”).

 

B.                 Upon the terms and conditions stated in this Agreement, the
Company desires to issue and sell to the Purchasers, and each Purchaser desires
to purchase shares of the Company’s Series G 1.5% Convertible Preferred Stock,
par value $0.001 per share (the “Series G Preferred Stock”), which Series G
Preferred Stock shall have the rights, preferences and privileges as set forth
in the form of Certificate of Designation, Preferences and Rights attached
hereto as Exhibit A (the “Certificate of Designation”), and which shares of
Series G Preferred Stock (with a stated value of $1,000 per share) shall
initially be convertible into shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) at the initial conversion rate of $0.0033
per share of Common Stock (the “Offering”). For avoidance of doubt, the number
of shares of Common Stock to be issued upon conversion shall be (i) the amount
of stated value of the shares of Series G Preferred Stock to be converted (ii)
divided by the conversion rate. The shares of Common Stock issuable upon
conversion or redemption or otherwise pursuant to the Series G Preferred Stock
are referred to herein as the “Conversion Shares.” The Series G Preferred Stock
and the Conversion Shares are collectively referenced herein as the “Securities”
and each of them may individually be referred to herein as a “Security.”

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers, intending to be
legally bound, hereby agree as follows:

 

1.                  PURCHASE AND SALE OF SECURITIES.

 

(a)                Purchase and Sale of Securities. Subject to the terms and
conditions hereof, at the Closing (as defined in Section 1(c) below), the
Company shall issue and sell to each Purchaser, and each Purchaser, severally
and not jointly, shall purchase from the Company, such number of shares of
Series G Preferred Stock as is set forth on such Purchaser’s Execution Page, for
a purchase price (as to each Purchaser, the “Purchase Price”) per share equal to
One Thousand Dollars ($1,000). The Closing is subject to the Company’s receipt
of subscriptions for the Securities aggregating at least $750,000 (the
“Minimum”); provided that, of the Minimum, not more than $350,000 in the
aggregate may be provided by: (i) current officers and directors of the Company
(or their affiliates), and (ii) any stockholder that individually (together with
its affiliates) holds beneficially and/or of record 10% or more of the
outstanding capital stock of the Company. Certain affiliates of the Company may
lend up to $150,000 on a secured basis to the Company prior to the first
Closing, which loans shall be converted at Closing into Series G Preferred
Stock, and the amounts contributed pursuant to such converted loans may be
utilized in whole or part to satisfy the minimum amount.

 



1

 

 

(b)               Voting Agreement. Each Purchaser hereby agrees that, as a
condition to Closing, such Purchaser shall execute and deliver the form of
Written Consent of Stockholders attached hereto as Exhibit B, which Written
Consent of Stockholders is necessary in order to effectuate the amendment to the
Company’s Certificate of Incorporation (“Charter Amendment”) substantially in
the form attached hereto as Exhibit C, which Charter Amendment will increase the
number of authorized shares of Common Stock that the Company may issue from
205,000,000 shares of Common Stock to 1,400,000,000 shares of Common Stock. The
Written Consent of Stockholders shall also authorize the Cortex Pharmaceuticals,
Inc. 2014 Equity, Equity-Linked and Equity Derivative Incentive Plan covering
the issuance of restricted shares or options for up to 105,633,002 shares of
Common Stock or options therefore.

 

(c)                The Closing. The initial and subsequent closings of the
transactions contemplated hereby (each, a “Closing”) shall take place at the
offices of Drinker Biddle & Reath LLP at One Logan Square, 18th & Cherry
Streets, Philadelphia, Pennsylvania 19103 at 10:00 a.m., Philadelphia,
Pennsylvania time, on the date upon which the minimum of $750,000 has been
raised as provided for in Section 1(a) above or after such date, from
time-to-time, or such other times or places as the Company and the Purchasers
may mutually agree (each, a “Closing Date”).

 

2.                  RISK FACTORS.

 

AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD ONLY
BE CONSIDERED BY THOSE PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT. PROSPECTIVE PURCHASERS SHOULD CAREFULLY CONSIDER THE FOLLOWING RISK
FACTORS, AND THE OTHER INFORMATION SET FORTH IN THIS AGREEMENT (AND THE EXHIBITS
HERETO), IN CONNECTION WITH AN INVESTMENT IN THE SECURITIES. THE FOLLOWING RISK
FACTORS ARE SUMMARIES AND ARE NOT INTENDED TO BE EXHAUSTIVE OR TO SET FORTH ALL
POSSIBLE RISKS AND UNCERTAINTIES INVOLVED. THE ORDER IN WHICH THE RISK FACTORS
APPEAR IS NOT INTENDED AS AN INDICATION OF THE RELATIVE WEIGHT OR IMPORTANCE
THEREOF. EACH PROSPECTIVE INVESTOR IS STRONGLY ENCOURAGED TO CONSULT WITH
PROFESSIONAL FINANCIAL ADVISORS, ACCOUNTANTS AND/OR LAWYERS IN DECIDING WHETHER
TO INVEST IN THE SECURITIES. THERE MAY BE ADDITIONAL RISKS OF WHICH WE ARE NOT
PRESENTLY AWARE OR WHICH WE CURRENTLY VIEW AS NOT SIGNIFICANT OR MATERIAL, WHICH
MAY IN THE FUTURE BECOME SIGNIFICANT OR MATERIAL.

 



2

 

 

WHEN WORDS SUCH AS “WE” AND “OUR” AND/OR WORDS OF SIMILAR IMPORT ARE USED IN THE
RISK FACTORS SUCH WORDS REFER TO THE COMPANY.

 

(a) Risks Related to Us and Our Business.

 

The Company in currently not current in it public reporting requirements with
the SEC.

 

·The Company has not filed its Quarterly Report on Form 10-Q for the quarterly
period ended September 30, 2012. The Company has not filed its Annual Report on
Form 10-K for the fiscal year ended December 31, 2012, which would include its
audited financial statements as of and for the year ended December 31, 2012. The
Company has not filed its Quarterly Report on Form 10-Q for the quarterly
periods ended March 31, 2013, June 30, 2013 and September 30, 2013. Although the
Company has begun the process to bring its financial filings current, such
filings are not expected to be current until April 2014. Any financial
information presented herein for such periods is necessarily estimated and is
not audited. There is very limited current financial information available about
the Company and the currently available information may not be accurate. There
can be no assurances as to when the Company may become current in its SEC filing
requirements, if ever. In a letter dated November 7, 2013 from the SEC, the SEC
informed the Company that it believed that the Company was not current in its
required filings and that if not current, the Company should file the required
reports within fifteen (15) days of the date of the letter. The SEC warned that
the Company may be the subject of an administrative proceeding to revoke its
registration under the Securities Exchange Act of 1934. Furthermore, trading in
the Company’s stock may be suspended until the Company is current in its
filings, or longer. The Company has been in contact with the SEC and has
presented its intended schedule to bring its filings current. The Company
intends to meet these milestones; however, there can be no assurances regarding
what, if any, actions the SEC will choose to take and when it may take them.

 

Our independent registered public accounting firm has expressed substantial
doubt about our ability to continue as a going concern.

 

·In its audit opinion issued in connection with our balance sheets as of
December 31, 2011 and 2010 and our statements of operations, stockholder’s
equity and comprehensive income (loss), and cash flows for the years ended
December 31, 2011 and 2010, our independent registered public accounting firm
has expressed substantial doubt about our ability to continue as a going concern
given our limited working capital, recurring net losses and negative cash flows
from operations. There has not been a subsequent audit of the Company since
those audit opinions were issued. The financial statements have been prepared on
a going concern basis, which contemplates the realization of assets and the
satisfaction of liabilities and commitments in the normal course of business.
The financial statements do not include any adjustments relating to the
recoverability and classification of recorded asset amounts or amounts of
liabilities that might be necessary should we be unable to continue in
existence. While we have relied principally in the past on external financing to
provide liquidity and capital resources for our operations, we can provide no
assurances that cash generated from our operations together with cash received
in the future from external financing (including this Offering) will be
sufficient to enable us to continue as a going concern.

 



3

 

 

We have a history of net losses; we expect to continue to incur net losses and
we may never achieve or maintain profitability.

 

·Since our formation on February 10, 1987 through the end of our most recent
reported fiscal year ended December 31, 2011, we have generated only modest
operating revenues and we have incurred net losses of $120,769,087 (audited).
Since formation through June 30, 2012, our accumulated deficit, which reflects
our accumulated net losses, was $122,697,864 (unaudited). For the fiscal year
ended December 31, 2011, our net loss was $2,254,847 (audited). For the six
months ended June 30, 2012, our net loss was $1,928,777 (unaudited). We have not
generated any revenue from product sales to date, and it is possible that we
will never generate revenues from product sales in the future. Even if we do
achieve significant revenues from product sales, we expect to incur significant
operating losses over the next several years. As with other companies in the
biotechnology industry, it is possible that we will never achieve profitable
operations.

 

We will need additional capital in the future and, if such capital is not
available on terms acceptable to us or available to us at all, we may need to
scale back our research and development efforts and may be unable to continue
our business operations.

 

·The Company does not expect to be able to pay its liabilities and fund its
business activities going forward without raising additional capital. As a
result of the Company’s current financial situation, the Company believes that
is has very limited access to external sources of debt and equity financing.
Accordingly, there can be no assurances that the Company will be able to secure
the additional financing required to fund its operating and debt service
requirements. If the Company is unable to access sufficient cash resources, the
Company may be forced to discontinue its operations entirely and liquidate.

 



4

 

 

·The Company is currently, and has been for some time, under significant
financial distress. It has limited cash resources and current assets, and has no
ongoing source of revenue. Since late 2012, the Company’s business activities
have been reduced to minimal levels, and the prior management of the Company,
which was removed on March 22, 2013, had retained bankruptcy counsel to assist
it in considering whether to file for Chapter 7 liquidation. New management,
appointed during March and April 2013, is currently in the process of evaluating
the status of numerous aspects of the Company’s existing business and
obligations (which in some cases involves the renegotiation of certain matters),
including, without limitation, accounts payable and accrued expenses, debt
obligations, financial requirements, intellectual property, licensing
agreements, legal and patent matters and regulatory compliance. The Company’s
ability to conduct and finance its operations is dependent upon the success of
efforts by new management, which success cannot be assured. Our Chief Executive
Office, Arnold S. Lippa, devotes his full time professional efforts to the
Company. Other directors and officers of the Company have business commitments
and obligations other than with the Company and therefore do not currently
devote their full time efforts to the Company; however, these directors and
officers intend to devote as much support as is needed.

 

·We will require substantial additional funds to continue our operations and to
advance our research and development programs, particularly if we decide to
independently conduct later-stage clinical testing and apply for regulatory
approval of any of our proposed products. Additionally, we may require
additional funds in the event that we decide to pursue strategic acquisitions of
or licenses for other products or businesses. Based on our current operating
plans, we estimate that our existing cash resources will be sufficient to meet
our working capital requirements through approximately May 31, 2014, assuming
that we fund the minimum amount of the Offering, and through approximately
November 30, 2014, assuming that we fund the maximum amount of the Offering. We
believe that we will require additional capital in 2014 to fund on-going
operations in addition to the funds from the current offering. Additional funds
may result from agreements with larger pharmaceutical or biopharmaceutical
companies that include the license or rights to the technologies and products
that we are currently developing, although there is no assurance that we will
secure such a transaction in a timely manner, or on terms acceptable to us or at
all. As of July 31, 2013, warrants to purchase up to 4,000,000 shares of our
Common Stock were outstanding, exercisable at $0.056 per share. As of February
17, 2014, there were 10,538,647 options outstanding, with exercise prices
ranging from $0.06 to $2.95 per share. On August 10, 2012, an additional
5,166,668 options exercisable at $0.06 and expiring in ten years were issued as
severance options to two executives; these options were fully vested upon
issuance. In addition, the Company expects to issue an additional 4,300,000
options to four former executives as part of a settlement of monetary claims by
such executives totaling approximately $1.3 million, exercisable at the closing
stock price of the Company’s Common Stock the day before the closing and
exercisable for five years or ten years. In addition, approximately $140,000
will be paid to such former executives from the net proceeds of this Offering
and the former executives and the Company are releasing one another. The Company
may issue additional warrants and options in the future and may do so as a means
to settle certain liabilities. There can be no assurance that such warrants and
options will ever be exercised, and as such may not provide any additional funds
to the Company. The Company intends to issue restricted stock to certain
officers, directors, consultants and advisors in exchange for services rendered
or to be rendered, but the Company will not be receiving any additional funds
upon such issuance.

 



5

 

 

·Our cash requirements in the future may differ significantly from our current
estimates, depending on a number of factors, including, but not limited to:

 

1. the results of our clinical trials;

 

2. the time and costs involved in obtaining regulatory approvals;

 

3. the ability to obtain funding under contractual and licensing agreements;

 

4. the costs involved in obtaining and enforcing patents or any litigation by
third parties regarding intellectual property;

 

5. our success in entering into collaborative relationships with other parties;
and

 

6. the time and costs involved in bringing the Company’s filings current with
the Securities and Exchange Commission.

 

·To finance our future activities, we may seek funds through additional rounds
of financing, including private or public equity or debt offerings and
collaborative arrangements with corporate partners. We cannot say with any
certainty that we will be able to obtain the additional needed funds on
reasonable terms, or at all. The sale of additional equity or convertible debt
securities could result in additional dilution to our stockholders. If we issued
additional preferred equity or debt securities, these securities could have
rights superior to holders of our Common Stock and the Series G Preferred Stock,
and such instruments entered into in connection with the issuance of securities
could contain covenants that will restrict our operations. We might have to
obtain funds through arrangements with collaborative partners or others that may
require us to relinquish rights to our technologies, product candidates or
products that we otherwise would not relinquish. In addition, we may be unable
to meet our research spending obligations under our existing licensing
agreements and may be unable to continue our business operations.

 



6

 

 

Our products rely on licenses from research institutions and if we lose access
to these technologies or the related patent applications, our business would be
substantially impaired.

 

·Our rights to certain of the early AMPAKINE compounds were the subject of
license agreements involving patents or patent applications owned wholly by The
Regents of the University of California or by the University as a co-owner with
us. The agreements with The Regents of the University of California have been
cancelled. The Company believes that the related patents would have expired
before any commercialization opportunity. The Company does not believe this
license agreement is material or necessary for its current drug development
plans. However, the Company may not necessarily be correct in its belief. The
license fees owed by the Company under the agreement were not paid and the
license was terminated on April 15, 2013. The Company is currently in
discussions with the University of California regarding the amount of the fees
owed by the Company under the license agreement and a possible settlement of
that amount. There can be no assurances that a settlement in an amount less than
the total amount owed will be reached. If the total amount owed must be paid, it
would have an adverse impact on the Company.

 

·Under a patent license agreement with The Governors of the University of
Alberta, we acquired exclusive rights to the use of AMPAKINE compounds to
prevent and treat respiratory depression induced by opiate analgesics,
barbiturates and anesthetic and sedative agents. In connection with our
transaction with Biovail, we assigned our rights under our patent license
agreement with the University of Alberta to Biovail. However, we retained our
ability to continue to pursue AMPAKINE compounds as a potential treatment for
sleep apnea disorders. As part of our agreement to reacquire our assets from
Biovail in March 2011, the rights assigned to Biovail under our patent license
agreement with the University of Alberta were returned to us. However, BioVail
retains certain economic rights to the intravenous use of some of the compounds
that were the subject of the BioVail agreement. Unless the terms can be
renegotiated, of which there can be no assurance, these rights may have an
adverse impact on the economics of developing intravenous formulations with
respect to the compounds.

 

·On March 22, 2013, the Company received a letter from the University of
Illinois indicating that the license agreement entered into on October 10, 2007
between the University of Illinois and Pier Pharmaceuticals, Inc., a
wholly-owned subsidiary of the Company (as amended, the “License Agreement”),
had been terminated on March 21, 2013. Pier Pharmaceuticals Inc., known as
SteadySleep RX Co. at the time the License Agreement was entered into, was
acquired by the Company in a merger effective August 10, 2012. On February 19,
2013, the University of Illinois had notified the Company of a default under the
License Agreement due to non-payment of a $75,000 milestone fee due December 31,
2012. Under the terms of the License Agreement, the Company had 30 days to cure
the default, which it did not do. On the same date as the receipt of the
termination letter, newly appointed officers of the Company initiated
discussions with the University of Illinois regarding the possibility of
extending the cure period or otherwise amending the License Agreement. On
April 1, 2013, after considering the Company’s proposals, the University of
Illinois informed the Company that, while it believed the License Agreement was
terminated, it remained open to negotiating a new license agreement.
Accordingly, the Company and the University of Illinois currently are in
discussions regarding the terms of a new license. There can be no assurances
that a new license will be agreed upon. Regardless of whether such new license
agreement is reached, due to its rights of inventorship and independent of the
License Agreement, the Company remains free to practice additional patents and
patent applications describing a dosage range for the use of dronabinol in the
treatment of sleep apnea, as well as for various formulations of dronabinol.
There can be no assurances that the University of Illinois will not pursue other
license partners given their rights of inventorship claim in respect to the same
patent. If the University of Illinois were to enter into a new license with a
different party or develop the intellectual property on its own, the Company
would face direct competition, which could be materially adverse to the Company.

 



7

 

 

We are subject to certain payment obligations under our license agreements, some
of which we are in the process of renegotiating or settling; failure to
successfully negotiate these amounts may adversely affect our business.

 

·As described above, we are in negotiations regarding several of our licenses
including with respect to the terms of certain licenses going forward and fees
owed under certain existing licenses. If we cannot resolve these negotiations on
terms favorable to us, of which there can be no assurance, the resulting
financial burden may adversely affect our business and may cause us to seek
additional capital, which may not be available on terms acceptable to us, or at
all.

 

We are at an early stage of development and we may not be able to successfully
develop and commercialize our products and technologies.

 



8

 

 

·The development of our products is subject to the risks of failure commonly
experienced in the development of products based upon innovative technologies
and the expense and difficulty of obtaining approvals from regulatory agencies.
Drug discovery and development is time consuming, expensive and unpredictable.
On average, only one out of many thousands of chemical compounds discovered by
researchers proves to be both medically effective and safe enough to become an
approved medicine. In the fields that we target, approximately one in ten
compounds placed in clinical trials generally reaches the market. All of our
proposed products are in the preclinical or early clinical stage of development
and will require significant additional funding for research, development and
clinical testing before we are able to submit them to any of the regulatory
agencies for clearances for commercial use. If we are successful in negotiating
a new license with the University of Illinois, we would have the rights to the
data from a clinical trial that is being funded by third parties and do not
involve financial commitments from us. Since we are not in control of such
study, there is no assurance that it would be conducted in the same manner we
would have conducted it had we provided the funding.

 

·The process from discovery to development to regulatory approval can take
several years and drug candidates can fail at any stage of the process. Late
stage clinical trials often fail to replicate results achieved in earlier
studies. Even if we do successfully complete such trials, we may not be able to
market successfully any of the products or be able to obtain the necessary
regulatory approvals or assure that healthcare providers and payors will accept
our products. We also face the risk that any or all of our products will not
work as intended or that they will be unsafe, or that, even if they do work and
are safe, that our products will be uneconomical to manufacture and market on a
large scale. Due to the extended testing and regulatory review process required
before we can obtain marketing clearance, we do not expect to be able to
commercialize any therapeutic drug for several years, either directly or through
potential corporate partners or licensees.

 

We may not be able to enter into the strategic alliances necessary to fully
develop and commercialize our products and technologies, and we will be
dependent on our corporate partners if we do.

 

·We intend to seek partners to assist in the development of our compounds. These
agreements would potentially provide us with additional funds in exchange for
exclusive or non-exclusive license or other rights to the technologies and
products that we are currently developing. Competition between biopharmaceutical
companies for these types of arrangements is intense. We cannot give any
assurance that any future efforts on our part will result in an agreement or
agreements in a timely manner, or at all. Additionally, we cannot assure you
that any resulting agreement will generate sufficient revenues to offset our
operating expenses and the costs of any required longer-term funding.

 



9

 

 

We may be unable to obtain additional capital or access to debt markets if
needed to grow our business, which would adversely impact our business. If we
raise additional financing, you may suffer significant dilution.

 

·In the event of a maximum funding of $1,500,000, although we expect that this
Offering will be sufficient to satisfy our operating requirements through
approximately November 30, 2014, we expect that we will need to seek additional
third-party investment in order to provide the working capital to finance
existing operations and our growth plans. We cannot be certain that financing
from third parties will be available on acceptable terms to us or at all. Our
future capital requirements will depend upon several factors. If our capital
requirements vary materially from those currently planned, we may require
additional financing sooner than anticipated. If we cannot raise funds on
acceptable terms, we may not be able to develop our products, take advantage of
future opportunities, or respond to competitive pressures or unanticipated
requirements, any of which could have a material adverse effect on our ability
to grow our business. Further, if we issue additional equity securities or
securities convertible into equity securities, holders of company equity, at
that time, will experience dilution of their ownership percentages, and the new
equity securities or convertible securities may have rights, preferences or
privileges senior to our existing outstanding equity securities, including the
Securities. Finally, if we are unsuccessful in bringing our SEC filings current
and in subsequently maintaining them, that could have a material adverse effect
on our ability to raise additional capital.

 

We are not in compliance with a Note held by one of our significant investors.

 

·We are not in compliance with the terms of a secured promissory note (“Note”)
dated June 25, 2012 in the amount of 465,000,000 KRW (approximately $437,000 as
of November 21, 2013) issued to Samyang Optics Co. Ltd (“Samyang”), bearing
interest at 12% per year. Principal and interest was due on June 25, 2013.

 

The related security agreement identifies the following patent applications as
the collateral: (i) PCT/US07/26415; WO 2008/085505, (ii) PCT/US08/10877; WO
2009/038752, (iii) PCT/US08/009508; WO 009/023126, (iv) PCT/US2010/00255; WO
2010/087981 and (v) PCT/US2010/00254; WO 2010/087980. We do not believe filings
under the Uniform Commercial Code (UCC) have been made in respect to such
collateral.

 

We have commenced discussions with Samyang in respect to this Note and the
License discussed in the following risk factor; however there can be no
assurances that such discussions will be productive or that any requirement to
pay amounts due under the note would not have adverse effects on our continued
operation.

 



10

 

 

The counter party to one of the Licenses we hold is not in compliance with the
terms of that License Agreement.

 

·Samyang Optics Co. Ltd. is not in compliance with the terms of a license
agreement (“License”) with us entered into on January 11, 2012 and amended on
June 25, 2012, concurrently with the Note described above. The License defines
the field to include neurodegenerative disorders including but not limited to
Alzheimer’s Disease, Parkinson’s Disease, Multiple Sclerosis and Amyotrophic
Lateral Sclerosis, as well as sleep apnea and respiratory depression. The
licensed compound and related product relate to CX1739. There is a right to
exclusively negotiate a license for CX1846. The License calls for a milestone
payment by Samyang to us of $1,000,000 on the earlier of the dosing of a first
patient in a Phase III clinical trial or December 31, 2015. The License calls
for royalty payments ranging from 6% to 8%. The territory is initially, the
Republic of Korea, but under certain circumstances, within the first year of the
License, could have been expanded to include certain other Asian countries.
Those conditions were not met and the territory has not been expanded. The
License requires, among other things, that Samyang provide a development plan
and annual reports, neither of which have been provided to us.

 

(b) Risks Related to Our Industry

 

If we fail to secure adequate intellectual property protection, it could
significantly harm our financial results and ability to compete.

 

·Our success will depend, in part, on our ability to obtain and maintain patent
protection for our products and processes in the U.S. and elsewhere. We have
filed and intend to continue to file patent applications as we need them.
However, additional patents that may issue from any of these applications may
not be sufficiently broad to protect our technology. Also, any patents issued to
us or licensed by us may be designed around or challenged by others, and if such
challenge is successful, it may diminish our rights.

 

·If we are unable to obtain and maintain sufficient protection of our
proprietary rights in our products or processes prior to or after obtaining
regulatory clearances, our competitors may be able to obtain regulatory
clearance and market competing products by demonstrating the equivalency of
their products to our products. If they are successful at demonstrating the
equivalency among the products, our competitors would not have to conduct the
same lengthy clinical tests that we have conducted.

 



11

 

 

·We also rely on trade secrets and confidential information that we try to
protect by entering into confidentiality agreements with other parties. Those
confidentiality agreements may be breached, and our remedies may be insufficient
to protect the confidential information. Further, our competitors may
independently learn our trade secrets or develop similar or superior
technologies. To the extent that our consultants, key employees or others apply
technological information independently developed by them or by others to our
projects, disputes may arise regarding the proprietary rights to such
information. We cannot assure you that such disputes will be resolved in our
favor.

 

We may be subject to potential product liability claims. One or more successful
claims brought against us could materially impact our business and financial
condition.

 

·The clinical testing, manufacturing and marketing of our products may expose us
to product liability claims. Upon the initiation of clinical testing, we plan to
obtain liability insurance with customary coverage limits. We have never been
subject to a product liability claim, and we require each patient in our
clinical trials to sign an informed consent agreement that describes the risks
related to the trials, but we cannot assure you that the coverage limits of our
insurance policies will be adequate or that one or more successful claims
brought against us would not have a material adverse effect on our business,
financial condition and result of operations. Further, if one of our compounds
is approved by the FDA for marketing, we cannot assure you that adequate product
liability insurance will be available, or if available, that it will be
available at a reasonable cost. Any adverse outcome resulting from a product
liability claim could have a material adverse effect on our business, financial
condition and results of operations.

 

We face intense competition that could result in products that are superior to
the products that we are developing.

 

·Our business is characterized by intensive research efforts. Our competitors
include many companies, research institutes and universities that are working in
a number of pharmaceutical or biotechnology disciplines to develop therapeutic
products similar to those we are currently investigating. Accordingly, it is
possible that our competitors may succeed in developing products that are safer
or more effective than those that we are developing and may obtain FDA approvals
for their products faster than we can. We expect that competition in this field
will continue to intensify.

 

We operate as a virtual company and may be unable to recruit and retain our
senior management and other key technical personnel on whom we are dependent.

 



12

 

 

·We are highly dependent upon senior management and key technical personnel and
currently do not carry any insurance policies on such persons. In particular, we
are highly dependent on our President and Chief Executive Officer, Arnold S.
Lippa, Ph.D., our Chief Financial Officer, Robert N. Weingarten, and our
Vice-President, Jeff E. Margolis. We are unable to pay them cash compensation
for their services; they currently have agreed to accept equity compensation in
lieu of cash compensation for a limited period of time, in amounts that have not
yet been determined by the Company’s Board. Competition for qualified employees
among pharmaceutical and biotechnology companies is intense. None of our
officers are subject to employment agreements with the Company. The loss of any
of our senior management, or our inability to attract, retain and motivate the
additional highly-skilled employees and consultants that our business requires,
could substantially hurt our business and prospects. Our Chief Executive Office,
Arnold S. Lippa, devotes his full time professional efforts to the Company.
Other directors and officers of the Company have business commitments and
obligations other than with the Company and therefore do not currently devote
their full time efforts to the Company; however, these directors and officers
intend to devote as much support as is needed.

 

The regulatory approval process is expensive, time consuming, uncertain and may
prevent us from obtaining required approvals for the commercialization of some
of our products.

 

·The FDA and other similar agencies in foreign countries have substantial
requirements for therapeutic products. Such requirements often involve lengthy
and detailed laboratory, clinical and post-clinical testing procedures and are
expensive to complete. It often takes companies many years to satisfy these
requirements, depending on the complexity and novelty of the product. The review
process is also extensive, which may delay the approval process even more.

 

·To date, we have not obtained any approvals to market our products. Further, we
cannot assure you that the FDA or other regulatory agency will grant us approval
for any of our products on a timely basis, if at all. Even if regulatory
clearances are obtained, a marketed product is subject to continual review, and
later discovery of previously unknown problems may result in restrictions on
marketing or withdrawal of the product from the market.

 

(c) Risks Related to the Offering

 

We cannot guarantee that an investor will realize a return on their investment.

 

·There is no assurance that a purchaser of Securities will realize a return on
the investor’s investment or that such investor will not lose its entire
investment. There can be no assurances that we will achieve profitable
operations, or generate sufficient cash flow to operate successfully. Our
ability to grow our business and establish profitable operations is dependent on
the completion of this Offering, and potentially the completion of subsequent
offerings of securities. There can be no assurance that we will receive adequate
investment proceeds to fully implement our business plans or to allow us to
achieve profitable operations.

 



13

 

 

Uncertainty of pro forma financial information and inability of historical
information to be predictive of the future.

 

·The pro forma financial information covering periods subsequent to June 30,
2012 and other financial information, including forward looking financial
information contained in the materials provided to you, contains only a broad
outline of potential future results and should not be considered as an indicator
of future performance. Our publicly available filings with the SEC contain
historical financial and other information, but may not be predictive of future
events or results. The potential future results are based on assumptions made at
the time such information was developed. There can be no assurances that the
potential future results contained in the pro forma financial information will
be obtained, and actual results may vary significantly from the pro forma
financial information. General economic conditions, which are not predictable,
can have a material adverse effect on the reliability and accuracy of such pro
forma financial information, particularly over an extended period of time.

 

The transaction will authorize a significant number of shares which the Company
intends to use, in part, to compensate officers and directors and, potentially,
to pay vendors or other service providers, which would result in dilution of
existing stockholders.

 

·The Company intends that a portion of the increased shares authorized in the
transaction would be used to compensate its directors and officers. In addition,
certain shares may be used in negotiating payment of new or existing amounts
owed to vendors, consultants, advisors, former officers and/or former directors
or other parties that the Company has contracted with or will contract with.
When the Company makes such issuances of stock, its existing stockholders, at
that time, will experience dilution of their stock ownership percentages.

 

The Offering will be made on a “rolling” basis and we will have the right to
close or suspend the Offering at any time for any reason in our sole discretion.

 

·The Offering will commence on the date of this Memorandum and will continue
until (i) we receive and accept up to $1,500,000 of investment proceeds for our
Series G Preferred Stock, or (ii) the Company’s Board of Directors decides to
terminate the Offering. We will have the right to begin closing on sales of our
Series G Preferred Stock once all conditions precedent to closing are met,
including but not limited to a minimum of $750,000 (the “Minimum”) being held in
escrow with acceptance of associated Purchase Agreements, including amounts
previously provided to the Company upon issuance of certain Secured Demand
Promissory Note(s) (“Notes”), which Notes shall convert into the Offering. If we
choose to end the offering before the maximum of $1,500,000 is reached, we may
not later be able to raise additional capital on terms acceptable to us, or at
all, which could adversely affect our business, and our ability to fund our
operations beyond May 31, 2014 could also be adversely affected.

 



14

 

 

Our officers have broad discretion in the application of proceeds from this
Offering, and broad discretion in the exercise of control of the day-to-day
operations of our business.

 

·Our officers will have broad discretion in the application of the proceeds of
this Offering. As a result of the foregoing, our success will be substantially
dependent upon the discretion and judgment of our officers in the application of
the proceeds of this Offering. As such, our officers will essentially exercise
control over our affairs, subject to approval by our board of directors. As a
result of the foregoing, our success will also be substantially dependent upon
the discretion and judgment of our directors and officers with respect to
operational decisions. The stockholders of the Company, in their capacity as
such, have no right to participate in the management of the Company or to
otherwise participate in making decisions that affect the day-to-day business
operations of the Company.

  

There is no assurance that we will achieve profitable operations or make
payments on the Securities or distributions of profits to our Stockholders.

 

·There is no assurance as to when or whether we will ever be profitable, or
whether we will be able to return any investment funds, make cash distributions
to our stockholders or meet our operating expenses. Management currently does
not intend to declare any dividends, except as may be required pursuant to the
Certificate of Designation of the Series G Preferred Stock (subject to
compliance with applicable legal and tax rules and regulations), as we intend to
invest all excess cash flow into our operations to fund our targeted growth. We
will pay operating expenses and other costs prior to paying any dividends on the
Securities. Even if dividends are declared and paid, there is no guarantee that
any subsequent dividends will be declared and paid.

 



15

 

 

There is no public market for the Series G Preferred Stock and we do not expect
such a market to develop in the future.

 

·There is no public or other market for the Series G Preferred Stock and no such
public market is ever expected to develop. Therefore, purchasers of the Series G
Preferred Stock should anticipate that their investments will remain illiquid.

 

The transferability of the Securities is severely limited.

 

·The Securities have not been registered under the Securities Act or the
securities laws of the various states and the Securities may not be resold
unless and until the sale is made under an effective registration statement
under the Securities Act, and such state laws or exemptions from registration
requirements are available. As a result, an investor must bear the economic risk
of an investment in us for an indefinite period of time. No registration rights
are being granted in connection with this Offering.

 

Future indebtedness could effectively rank senior to the Securities.

 

·The Securities may be subordinated to future debt financings that the Company
may enter into from time to time. The Company may not have sufficient assets
remaining to pay amounts due on any or all of the Securities then outstanding.
The Company will not be restricted from incurring additional indebtedness and
other liabilities, or from pledging assets to secure such indebtedness and
liabilities. The incurrence of additional indebtedness, and in particular the
granting of a security interest to secure the indebtedness, could adversely
affect the Company’s ability to pay its obligations relating to the Securities.

 

The Company’s Certificate of Incorporation requires amendment to increase the
number of authorized shares of Common Stock available for issuance.

 

·The Company’s Certificate of Incorporation currently authorizes the issuance of
205,000,000 shares of Common stock. In order for the Company to validly issue
Conversion Shares, the Company’s Certificate of Incorporation must be amended to
increase the number of authorized shares of Common Stock from the current
205,000,000 shares of Common Stock to a minimum of approximately 1,400,000,000
shares of Common Stock. The Company’s Certificate of Incorporation may only be
amended with the approval of stockholders, voting together as a single class on
an as converted basis, holding a majority of the outstanding shares of the
Company’s capital stock. Unless the Charter Amendment or a similar amendment to
the Company’s Certificate of Incorporation is approved, the Company will not be
in a position to meet its commitment to issue an adequate number of Conversion
Shares.

 



16

 

 

The ability of current senior management to make representations in the Offering
is limited to “actual knowledge”.

 

·The Company’s current senior management assumed their respective positions with
the Company beginning in March 2013 when prior senior management was removed in
their entirety, and current management’s knowledge of the Company’s history,
including, but not limited to, its operations, assets, liabilities, commitments,
capital structure and other business matters, is therefore limited. Accordingly,
the phrase “to the Company’s knowledge” (and any similar phrasing) in this
Agreement or with respect to any related schedule, exhibit, annex or other
document, refers only to “actual knowledge” of current senior management at the
Closing of the Offering, and is limited thereby.

 

The Securities are subject to mandatory conversion and mandatory redemption.

 

·If not converted earlier, the Securities are subject to mandatory redemption on
the two year anniversary of the date on which the last share of the Series G
Preferred Stock is issued pursuant to this Agreement. In addition, the shares of
Series G Preferred Stock are subject to mandatory conversion upon the
consummation of any offering of equity securities, or debt securities
convertible into equity securities, with aggregate gross proceeds to the Company
of not less than $2,000,000.

 

The price of the Series G Preferred Stock has not been established in an
arms-length negotiation.

 

·The Company has not set the price of the Series G Preferred Stock through an
arms-length negotiation with any Purchaser or Purchaser representative. The
Company believes the price at which the Series G Preferred Stock is being
offered appropriately reflects economic realities under the Company’s current
circumstances, and in connection with this Offering, has obtained a fairness
opinion to support this view, attached hereto as Exhibit D. However, there can
be no assurances that the shares of Series G Preferred Stock are not worth
substantially less than the price at which they are being offered.

 

(d) Other Risks

 

Our stock price may be volatile and our Common Stock could decline in value.

 

·The market price of securities of life sciences companies in general has been
very unpredictable. The range of sales prices of our Common Stock for the period
from February 14, 2013 to February 17, 2014, as quoted on the Over the Counter
Bulletin Board, was from $0.02 to $0.10. The range of sales prices of our Common
Stock for the fiscal years ended December 31, 2012 and 2011, as quoted on the
Over the Counter Bulletin Board, was from $0.02 to $0.11, and from $0.05 to
$0.19, respectively. The following factors, in addition to factors that affect
that market generally, could significantly impact our business, and cause a
decline in the market price of our Common Stock:

 



17

 

 

1. competitors announcing technological innovations or new commercial products;

 

2. competitors’ publicity regarding actual or potential products under
development;

 

3. regulatory developments in the U.S. and foreign countries;

 

4. developments concerning proprietary rights, including patent litigation;

 

5. public concern over the safety of therapeutic products; and

 

6. changes in healthcare reimbursement policies and healthcare regulations.

 

There are a large number of shares of the Company’s Common Stock that may be
issued or sold, and if such shares are issued or sold, the market price of our
Common Stock may decline.

 

·As of August 13, 2012, we had approximately 144,000,000 shares of our Common
Stock issued and outstanding.

 

·If all warrants and options potentially outstanding as of November 13, 2013
were exercised prior to their expiration, up to 18,532,776 additional shares of
our Common Stock could become freely tradable. As mentioned elsewhere in this
Agreement, certain of these outstanding warrants and options have exercise
prices above (and in many cases significantly above) the recent trading price
range of the Company’s Common Stock. It is also possible that, under certain
circumstances, up to an additional 15,305,867 (subject to reduction for options
included in the potential total above that may have expired) of “contingent”
shares associated with the Pier Pharmaceuticals, Inc. merger agreement may be
issued. Such sales or issuances of substantial amounts of Common Stock could
adversely affect the prevailing market price of our Common Stock and could also
make it more difficult for us to raise funds through future offerings of Common
Stock.

 

Our charter document may prevent or delay an attempt by our stockholders to
replace or remove management.

 

·Certain provisions of our Certificate of Incorporation, as amended, could make
it more difficult for a third party to acquire control of our business, even if
such change in control would be beneficial to our stockholders. Our Certificate
of Incorporation, as amended, allows the Board of Directors of the Company to
issue up to an additional 3,507,500 shares of preferred stock without
stockholder approval. The ability of our Board of Directors to issue additional
preferred stock may have the effect of delaying or preventing an attempt by our
stockholders to replace or remove existing directors and management.

 



18

 

 

If our Common Stock is a “penny stock,” a broker-dealer may find it more
difficult to trade our Common Stock and an investor may find it more difficult
to acquire or dispose of our Common Stock in the secondary market.

 

·Our Common Stock is currently subject to the so-called “penny stock” rules. The
SEC has adopted regulations that define a “penny stock” to be any equity
security that has a market price per share of less than $5.00, subject to
certain exceptions, such as any securities listed on a national securities
exchange. For any transaction involving a “penny stock,” unless exempt, the
rules impose additional sales practice requirements on broker-dealers, subject
to certain exceptions. As our Common Stock is “penny stock,” a broker-dealer may
find it more difficult to trade our Common Stock and an investor may find it
more difficult to acquire or dispose of our Common Stock on the secondary
market.

 

We are delinquent in our filings with the SEC subsequent to June 30, 2012.

 

·Our reporting obligations pursuant to SEC rules and regulations have been and
continue to be delinquent subsequent to June 30, 2012. Our current management,
who joined the Company in March and April 2013, currently intend to bring the
Company’s SEC reporting obligations current by April 2014. However, at this
time, we are unable to provide assurances that we will regain current SEC filing
reporting status. As a result, the ability of our stockholders to utilize SEC
Rule 144 for an indeterminate period of time may be adversely affected. We
currently are not permitted and may not be permitted in the future to, among
other things, file and have declared effective registration statements to effect
public offerings of our securities.

 

The SEC may seek to revoke the Company’s registration under the Securities
Exchange Act of 1934 or to suspend trading in the Company’s Common Stock until
the Company is current in its filings, or longer.

 

·In a letter dated November 7, 2013 from the SEC, the SEC informed the Company
that it believed that the Company was not current in its required filings and
that if not current, the Company should file the required reports within fifteen
(15) days of the date of the letter. The SEC warned that the Company may be the
subject of an administrative proceeding to revoke its registration under the
Securities Exchange Act of 1934. Furthermore, trading in the Company’s stock may
be suspended until the Company is current in its filings, or longer. The Company
has been in contact with the SEC and has presented its intended schedule to
bring its filings current. The Company intends to meet these milestones;
however, there can be no assurances regarding what, if any, actions the SEC will
choose to take and when it may take them.

 



19

 

 

Our Common Stock trades on the OTCPink®, bears a designation that limited
information is available and trading may be volatile and sporadic, which could
depress the market price of our Common Stock and make it difficult for our
stockholders to resell their Common Stock.

 

·Our Common Stock is quoted on the OTCPink® which also has a designation that
limited information is available. Trading in stocks quoted on the OTCPink® is
often thin and characterized by wide fluctuations in trading prices with large
bid and ask spreads, due to many factors that may have little to do with our
operations or business prospects. This volatility could depress the market price
of our Common Stock for reasons unrelated to operating performance. Moreover,
the OTCPink® is not a stock exchange, and trading of securities on the OTCPink®
is often more sporadic than the trading of securities listed on a quotation
system like NASDAQ or a stock exchange like the NYSE. Accordingly, stockholders
may have difficulty reselling any of their shares of Common Stock.

 

 

3.                  PURCHASER’S REPRESENTATIONS AND WARRANTIES.

 

Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:

 

(a)                Purchase for Own Account. Such Purchaser is purchasing the
Series G Preferred Stock for such Purchaser’s own account for investment
purposes only and not with a present view towards the public sale or
distribution thereof, except pursuant to sales that are exempt from the
registration requirements of the Securities Act and/or sales registered under
the Securities Act. Such Purchaser understands that such Purchaser must bear the
economic risk of this investment indefinitely, unless the Securities are
registered pursuant to the Securities Act and any applicable state securities or
blue sky laws or an exemption from such registration is available, and that the
Company has no present intention of registering the resale of any such
Securities. Further, (i) the Purchaser has the requisite corporate (or other
entity) or individual (as the case may be) power, capacity and authority to
enter into and perform his, her or its obligations under this Agreement and the
Certificate of Designation, to purchase the Series G Preferred Stock in
accordance with the terms hereof, to hold beneficially and of record and to
receive the Conversion Shares upon conversion of the Series G Preferred Stock in
accordance with the terms thereof; (ii) the execution, delivery and performance
of this Agreement and the consummation by it of the transactions contemplated
hereby have been duly authorized and no further consent or authorization is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Purchaser enforceable against the Purchaser in accordance with its terms
except as enforceability of the obligations under this Agreement may be limited
by (A) bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally, and (B) general principles of equity relating to
the availability of equitable remedies (whether such agreements are sought to be
enforced in a proceeding at law or a proceeding in equity).

 



20

 

 

(b)               Accredited Investor Status, Not a Financial Bad Actor,
Suitability and Risks. Such Purchaser is an “Accredited Investor” as that term
is defined in Rule 501(a) of Regulation D. Additionally, Purchaser represents
that Purchaser is not a “felon or other bad actor” as defined in the Dodd-Frank
Act. Purchaser represents that an investment in the Company is suitable for such
Purchaser. Purchaser understands the very significant risks associated with an
investment in the Company and represents that such Purchaser understands that
such Purchaser may suffer a loss of Purchaser’s entire investment and Purchaser
further represents that such Purchaser has the financial capacity to withstand
such loss. In connection with this Offering, such Purchaser has completed an
investor questionnaire supporting his, her or its status as an Accredited
Investor. All information provided in such questionnaire is true, complete and
accurate.

 

(c)                Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to such Purchaser in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities. Purchaser agrees to
provide copies of documents reasonably requested by the Company in order for the
Company to obtain reasonable assurance that Purchaser is an Accredited Investor.

 

(d)               Information. All materials relating to the business, finances
and operations of the Company and materials relating to the offer and sale of
the Securities, including without limitation the fairness opinion obtained by
the Company in connection with the transaction, which have been specifically
requested by such Purchaser or its counsel and which are reasonably available
have been made available to such Purchaser or its counsel. The Company shall not
be liable in any respect with respect to any liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever arising out of matters within the knowledge of
Purchaser. Such Purchaser understands that such Purchaser’s investment in the
Securities involves a high degree of risk.

 

(e)                Governmental Review. Such Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Securities.

 

(f)                Authorization; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Purchaser and is a
valid and binding agreement of such Purchaser enforceable against such Purchaser
in accordance with its terms.

 

(g)               Residency. Such Purchaser is a resident of the jurisdiction
set forth under such Purchaser’s name on the Execution Page hereto executed by
such Purchaser.

 

Each Purchaser’s representations and warranties made in this Article 3 are made
in part for the purpose of permitting the Company to make a determination that
the offer and sale of the Securities pursuant to this Agreement comply with
applicable U.S. federal and state securities laws. No Purchaser has made or
hereby makes any other representations or warranties, express or implied, to the
Company in connection with the transactions contemplated hereby. Each Purchaser
acknowledges that such Purchaser understands the meaning and legal consequences
of the representations and warranties contained herein, and such Purchaser
hereby agrees to indemnify and hold harmless the Company and the directors,
officers, employees and agents of the Company from and against any and all loss,
damage or liability (including costs and reasonable attorney fees) due to or
arising out of a breach of any representation, warranty, agreement or
acknowledgment of such Purchaser contained in this Agreement or arising out of
the sale of the Series G Preferred Stock, the Securities Act or any other
applicable state or federal securities law.

 



21

 

 

4.                  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth on a Disclosure Schedule (the “Disclosure Schedule”),
executed and delivered by the Company to each Purchaser or as set forth in those
reports and schedules filed by the Company with the SEC pursuant to the
Securities Exchange Act of 1934, as amended (the “SEC Reports”), the Company
represents and warrants to each Purchaser as follows:

 

(a)                Organization and Qualification. The Company and each of its
direct and indirect subsidiaries (collectively, the “Subsidiaries”) is a
corporation duly organized and existing in good standing under the laws of the
jurisdiction in which it is incorporated or organized, and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary and where the failure so to qualify or be in good standing would have
a Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” means any effect which, individually or in the aggregate with all other
effects, reasonably would be expected to be materially adverse to (i) the
Securities, (ii) the ability of the Company to perform its obligations under
this Agreement or the Certificate of Designation or (iii) the business,
operations, properties, financial condition or results of operations of the
Company and its Subsidiaries, taken as a whole.

 

(b)               Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Certificate of Designation, to issue and sell the Series
G Preferred Stock in accordance with the terms hereof, to issue the Conversion
Shares upon conversion of the Series G Preferred Stock in accordance with the
terms thereof, subject to the successful completion of the Written Consent; (ii)
the execution, delivery and performance of this Agreement and the Certificate of
Designation by the Company and the consummation by it of the transactions
contemplated hereby (including, without limitation, the issuance of the Series G
Preferred Stock and the issuance and reservation for issuance of the Conversion
Shares, subject to the successful completion of the Written Consent) have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or any committee of the
Board of Directors or the stockholders of the Company is required, and (iii)
this Agreement and the Certificate of Designation constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms except as enforceability of the obligations under this
Agreement or the Certificate of Designation may be limited by (A) bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally, and (B) general principles of equity relating to the availability of
equitable remedies (whether such agreements are sought to be enforced in a
proceeding at law or a proceeding in equity).

 



22

 

 

(c)                Capitalization. To the Company’s knowledge, the
capitalization of the Company as of August 10, 2012, including the authorized
capital stock, the number of shares issued and outstanding, the number of shares
issuable and reserved for issuance pursuant to the Company’s stock option plans,
the number of shares issuable and reserved for issuance pursuant to securities
(other than the Series G Preferred Stock) exercisable or exchangeable for, or
convertible into, any shares of capital stock and the number of shares to be
reserved for issuance upon conversion of the Series G Preferred Stock is set
forth in Section 4(c) of the Disclosure Schedule. To the Company’s knowledge,
there has been no change to the capitalization of the Company since August 10,
2012, except as set forth in Section 4(c) of the Disclosure Statement. All of
such outstanding shares of capital stock have been, or upon issuance in
accordance with the terms of any such exercisable, exchangeable or convertible
securities will be, validly issued, fully paid and non-assessable. To the
Company’s knowledge, no shares of capital stock of the Company (including the
Conversion Shares) are subject to preemptive rights or any other similar rights
of the stockholders of the Company or any liens or encumbrances. Except for the
Securities and as set forth in Section 4(c) of the Disclosure Schedule, to the
Company’s knowledge, (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
nor are any such issuances, contracts, commitments, understandings or
arrangements contemplated, (ii) there are no contracts, commitments,
understandings or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of its or their securities
under the Securities Act; (iii) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem or otherwise acquire any security of the
Company or any of its Subsidiaries; and (iv) the Company does not have any
stockholder rights plan, “poison pill” or other anti-takeover plans or similar
arrangements, although provisions permitting the Board of Directors to issue
preferred stock with terms and conditions at its discretion without shareholder
approval may enable the Board of Directors to discourage takeover plans or
similar arrangements. To the Company’s knowledge, Section 4(c) of the Disclosure
Schedule sets forth all of the securities or instruments issued by the Company
or any of its Subsidiaries that contain anti-dilution or similar provisions,
and, except as and to the extent set forth thereon, the sale and issuance of the
Securities will not trigger any anti-dilution adjustments to any such securities
or instruments. The Company has made available to each Purchaser true and
correct copies of the Company’s Certificate of Incorporation as in effect on the
date hereof (“Certificate of Incorporation”), the Company’s Bylaws as in effect
on the date hereof (the “Bylaws”), and, to the Company’s knowledge, all other
instruments and agreements governing securities convertible into or exercisable
or exchangeable for capital stock of the Company, all of which instruments and
agreements, to the Company’s knowledge, are set forth in Section 4(c) of the
Disclosure Schedule. The Company or one of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or any such Subsidiary.

 



23

 

 

(d)               Issuance of Securities. The shares of Series G Preferred Stock
are duly authorized and, upon issuance in accordance with the terms of this
Agreement, (i) will be validly issued, fully paid and non-assessable and free
from all taxes, liens, claims and encumbrances (except for such encumbrances
imposed by applicable securities laws) and (ii) will not be subject to
preemptive rights, rights of first refusal or other similar rights of
stockholders of the Company or any other person. The Conversion Shares are duly
authorized and, subject to successful implementation of the Written Consent,
reserved for issuance, and, upon conversion of the Series G Preferred Stock in
accordance with the terms thereof, (x) will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances, and (y)
will not be subject to preemptive rights, rights of first refusal or other
similar rights of stockholders of the Company or any other person.

 

(e)                No Conflicts; Consents. Except as set forth in Section 4(e)
of the Disclosure Schedule, the execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance of the shares
of Series G Preferred Stock and the issuance and reservation for issuance of the
Conversion Shares) will not, to the Company’s knowledge, (i) result in a
violation of the Certificate of Incorporation or Bylaws, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment (including, without limitation, the triggering of any anti-dilution
provisions), acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws, rules and
regulations and rules and regulations of any self-regulatory organizations to
which either the Company or its securities are subject) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or subject (except, with respect to
clauses (ii) and (iii), for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not, individually or in
the aggregate, have a Material Adverse Effect). Except (x) for the filing of a
Form D with the SEC, (y) as may be required for compliance with applicable state
securities or “blue sky” laws, or (z) as otherwise set forth in Section 4(e) of
the Disclosure Schedule, to the Company’s knowledge, the Company is not required
to obtain any consent, approval, authorization or order of, or make any filing
or registration with, any court or governmental agency or any regulatory or
self-regulatory agency or other third party (including, without limitation,
pursuant to any and all material, undischarged written or oral contracts,
agreements, leases or other instruments to which the Company or any Subsidiary
is a party or by which the Company or any Subsidiary is bound or to which any of
the properties or assets of the Company or any Subsidiary is subject (each, a
“Material Contract”)) in order for it to execute, deliver or perform any of its
obligations under this Agreement.

 

(f)                Compliance. To the Company’s knowledge, the Company is not in
violation of its Certificate of Incorporation, Bylaws or other organizational
documents and no Subsidiary is in violation of any of its organizational
documents. Except as set forth in Section 4(f) of the Disclosure Schedule, to
the Company’s knowledge, neither the Company nor any of its Subsidiaries is in
default (and no event has occurred that with notice or lapse of time or both
would put the Company or any of its Subsidiaries in default) under, nor has
there occurred any event giving others (with notice or lapse of time or both)
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party (including, without limitation, the Material Contracts).
To the Company’s knowledge, the businesses of the Company and its Subsidiaries
are not being conducted in violation of any law, ordinance or regulation of any
governmental entity, except for possible violations the sanctions for which
either individually or in the aggregate have not had or would not have a
Material Adverse Effect. Since March 22, 2013, neither the Company, nor any of
its Subsidiaries, nor any director, officer, agent, employee or other person
acting on behalf of the Company or any Subsidiary has, in the course of his
actions for, or on behalf of, the Company or any Subsidiary, used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity, made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee. To the Company’s knowledge, the Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, provincial or foreign regulatory authorities that
are material to the conduct of its business, and neither the Company nor any of
its Subsidiaries has received any notice of any proceeding relating to the
revocation or modification of any such certificate, authorization or permit.

 



24

 

 

(g)               SEC Documents, Financial Statements. Except as set forth in
Section 4(g) of the Disclosure Schedule, from December 31, 2006 through November
1, 2012, the Company timely filed (within applicable extension periods) all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, the “SEC Documents”). To the Company’s knowledge, each of the SEC
Documents did not, at the later of the time it was filed or the time at which it
was subsequently amended prior to the date hereof, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading. The Company has
not filed its Form 10-Q for the period ended September 30, 2012, its Form 10-K
for the period ended December 31, 2012, or its Form 10-Qs for the periods ended
March 31, 2013, June 30, 2013 and September 30, 2013.

 

(h)               Transactions With Affiliates. Except as set forth in Section
4(h) of the Disclosure Schedule, none of the officers, directors, or employees
of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services solely in their capacity as officers, directors or employees),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or any corporation, partnership, trust or other
entity in which any such officer, director, or employee has an ownership
interest of five percent or more or is an officer, director, trustee or partner.

 



25

 

 

(i)                 Absence of Litigation. Except as set forth in Section 4(i)
of the Disclosure Schedules, to the Company’s knowledge, there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or threatened
against the Company, any of its Subsidiaries, or any of their respective
directors or officers in their capacities as such except as would not reasonably
be expected to have a Material Adverse Effect.

 

(j)                 Intellectual Property. Except as set forth in Section 4(j)
of the Disclosure Schedule, to the Company’s knowledge, each of the Company and
its Subsidiaries owns or is duly licensed (and, in such event, has the
unfettered right to grant sublicenses) to use all patents, and patent
applications (collectively, “Intangibles”) necessary for the conduct of its
business as now being conducted and as presently contemplated to be conducted in
the future. Section 4(j) of the Disclosure Schedule sets forth a list of all
Intangibles owned and/or used by the Company in its business. To the knowledge
of the Company and its Subsidiaries, neither the Company nor any Subsidiary of
the Company infringes or is in conflict with any right of any other person with
respect to any third party Intangibles except as would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Company and
its Subsidiaries, neither the Company nor any Subsidiary of the Company has
received written notice of any pending conflict with or infringement upon such
third party Intangibles. To the Company’s knowledge, the Intangibles are valid
and enforceable except as would not reasonably be expected to have a Material
Adverse Effect and, except as set forth in Section 4(j) of the Disclosure
Schedule, no registration relating thereto has lapsed, expired or been abandoned
or canceled or is the subject of cancellation or other adversarial proceedings,
and, all applications therefor are pending and in good standing. Except as set
forth in Section 4(j) of the Disclosure Schedule, to the Company’s knowledge,
the Company and its Subsidiaries have complied, in all material respects, with
their respective contractual obligations relating to the protection of the
Intangibles used pursuant to licenses. Except as set forth in Section 4(j) of
the Disclosure Schedule, to the Company’s knowledge, no person is infringing on
or violating the Intangibles owned or used by the Company or its Subsidiaries.

 

(k)               Employee Relations. Except as set forth in Section 4(k)(i) of
the Disclosure Schedule, neither the Company nor any of its Subsidiaries is
involved in any material labor dispute nor, to the knowledge of the Company or
any of its Subsidiaries, is any such dispute threatened. To the Company’s
knowledge, set forth in Section 4(k)(ii) of the Disclosure Schedule is a true
and complete list of any and all amounts due and owing, or allegedly due and
owing but disputed, to any current or former employee of the Company as of the
date set forth on such schedule.

 

(l)                 Insurance. The Company’s only insurance policy in effect is
a Directors and Officers Liability Insurance policy. Except for that policy,
neither the Company nor any of its Subsidiaries has in force fire, casualty,
product liability or other insurance policies. To the Company’s knowledge, no
material default or event has occurred that could reasonably be expected to give
rise to a material default under such policy.

 

(m)             Anti-Takeover Provisions. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under its Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to any Purchaser as a result
of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any and all Purchaser’s
ownership of the Securities.

 



26

 

 

(n)               Acknowledgment Regarding Each Purchaser’s Purchase of the
Securities. The Company acknowledges and agrees that this Agreement and the
transactions contemplated hereby were reached in arm’s length negotiations with
the Purchasers, and, except as set forth in Section 4(n) to the Disclosure
Schedule, that no Purchaser is an officer or director of the Company. The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby, and any advice given by a
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation by the Company and its
representatives.

 

(o)               Brokers and Finder’s Fees. At the Company’s sole discretion,
the Company may pay a brokerage commission, finder’s fee or similar payment of
up to 7% of the aggregate Purchase Price to any qualified referral source to
which it can legally make such payment, in the form of either cash, the
Securities, or shares of Common Stock, or any combination thereof, plus five
year warrants to purchase up to that number of shares of Common Stock that is
equal to 7% of the maximum number of Conversion Shares, at an exercise price
equal to 120% of the Conversion Price. Officers, directors and affiliates of the
Company (including affiliates of the Company’s officers and directors) are not
eligible to receive such fees, directly or indirectly.

 

(p)               Disclosure. To the Company’s knowledge, all information
relating to or concerning the Company and/or any of its Subsidiaries set forth
in this Agreement or provided to the Purchasers pursuant to Section 3(d) hereof
or otherwise in connection with the transactions contemplated hereby is true and
correct in all material respects. To the Company’s knowledge, the Company has
not omitted to state any material fact necessary in order to make the statements
made herein or therein, in light of the circumstances under which they were
made, not misleading.

 

(q)               No Other Representations or Warranties. Except for the express
representations and warranties contained in this Section 4, neither the Company
nor any other Person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Company,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Company furnished or made available to Purchaser
and its representatives (including any information, documents or material made
available to Buyer in management presentations, slide presentations or in any
other form in expectation of the transactions contemplated hereby, including
without limitation any such materials distributed with this Agreement) or as to
the future revenue, profitability or success of the Company, or any
representation or warranty arising from statute or otherwise in law.

 



27

 

 

5.                  COVENANTS.

 

(a)                Form D; Blue Sky Laws. The Company shall file with the SEC a
Form D with respect to the Securities as required under Regulation D and provide
a copy thereof to each Purchaser upon written request promptly after such
filing. The Company has or shall have, on or before the Closing Date, taken such
action as the Company reasonably determined is necessary to qualify the
Securities for sale to each Purchaser pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States or
obtain exemption therefrom, and shall provide evidence of any such action so
taken to each Purchaser upon written request on or prior to the Closing Date or,
if permitted by applicable law, after the Closing date, but within the
timeframes prescribed by such applicable law. Within four business days after
the Closing Date, the Company shall file a Form 8-K with the SEC concerning this
Agreement and the transactions contemplated hereby, which Form 8-K shall attach
this Agreement and its Exhibits as exhibits to such Form 8-K (the “8-K Filing”).

 

(b)               Use of Proceeds. The Company shall use the proceeds from the
sale and issuance of the Series G Preferred Stock for general corporate purposes
and working capital.

 

(c)                Information. So long as any Purchasers (or any of their
respective affiliates) beneficially own any of the Securities, the Company shall
keep at its principal executive office a true copy of this Agreement (as at the
time in effect), and cause the same to be available for inspection at such
office during normal business hours by any holder of Securities or any
prospective transferee of Securities designated by a holder thereof.

 

(d)               Inspection of Properties and Books. So long as any Purchasers
(or any of their respective affiliates) beneficially own any of the Securities,
each such Purchaser and its representatives and agents (collectively, the
“Inspectors”) shall have the right, at such Purchaser’s expense, to visit and
inspect any of the properties of the Company and of its Subsidiaries, to examine
the books of account and records of the Company and of its Subsidiaries, to make
or be provided with copies and extracts therefrom, to discuss the affairs,
finances and accounts of the Company and of its Subsidiaries with, and to be
advised as to the same by, its and their officers, employees and independent
public accountants (and by this provision the Company authorizes such
accountants to discuss such affairs, finances and accounts, whether or not a
representative of the Company is present) all at such reasonable times and
intervals and to such reasonable extent as the Purchasers may desire; provided,
however, that each Inspector shall hold in confidence and shall not make any
disclosure (except to such Purchaser) of any such information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (i) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any registration
statement filed, (ii) the release of such information is ordered pursuant to a
subpoena or other order from a court or government body of competent
jurisdiction, or (iii) such information has been made generally available to the
public other than by disclosure in violation of this or any other agreement.
Each Purchaser agrees that it shall, upon learning that disclosure of such
information is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the information deemed
confidential.

 



28

 

 

6.                  SECURITIES TRANSFER MATTERS.

 

(a)                Conversion and Exercise. Upon conversion of the Series G
Preferred Stock by any person, (i) if the DTC Transfer Conditions (as defined
below) are satisfied, the Company shall cause its transfer agent to
electronically transmit all Conversion Shares by crediting the account of such
person or its nominee with the Depository Trust Company (“DTC”) through its
Deposit Withdrawal Agent Commission system; or (ii) if the DTC Transfer
Conditions are not satisfied, the Company shall issue and deliver, or instruct
its transfer agent to issue and deliver, certificates (subject to the legend and
other applicable provisions hereof and the Certificate of Designation),
registered in the name of such person its nominee, physical certificates
representing the Conversion Shares. Even if the DTC Transfer Conditions are
satisfied, any person effecting a conversion of Series G Preferred Stock may
instruct the Company to deliver to such person or its nominee physical
certificates representing the Conversion Shares in lieu of delivering such
shares by way of DTC Transfer. For purposes of this Agreement, “DTC Transfer
Conditions” means that (A) the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer program and (B) the certificates for the
Conversion Shares required to be delivered do not bear a legend and the person
effecting such conversion or exercise is not then required to return such
certificate for the placement of a legend thereon.

 

(b)               Transfer or Resale. Each Purchaser understands that (i) the
sale or resale of the Securities have not been and are not being registered
under the Securities Act or any state securities laws, and the Securities may
not be transferred unless (A) the transfer is made pursuant to and as set forth
in an effective registration statement under the Securities Act covering the
Securities; or (B) such Purchaser shall have delivered to the Company an opinion
of counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions and reasonably acceptable to the
Company) to the effect that the Securities to be sold or transferred may be (x)
sold or transferred pursuant to an exemption from such registration, or (y) sold
under and in compliance with Rule 144; or (C) sold or transferred to an
affiliate of such Purchaser that agrees to sell or otherwise transfer the
Securities only in accordance with the provisions of this Section 5(b); and (ii)
neither the Company nor any other person is under any obligation to register
such Securities under the Securities Act or any state securities laws.
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Securities may be pledged as collateral in connection with a bona fide
margin account, provided such pledge is consistent with applicable laws, rules
and regulations. Furthermore, each Purchaser understands that in a letter dated
November 7, 2013 from the SEC, the SEC informed the Company that it believed
that the Company was not current in its required filings and that if not
current, the Company should file the required reports within fifteen (15) days
of the date of the letter. The SEC warned that the Company may be the subject of
an administrative proceeding to revoke its registration under the Securities
Exchange Act of 1934. Furthermore, trading in the Company’s stock may be
suspended until the Company is current in its filings, or longer. The Company
has been in contact with the SEC and has presented its intended schedule to
bring its filings current. The Company intends to meet these milestones;
however, there can be no assurances regarding what, if any, actions the SEC will
choose to take and when it may take them.

 



29

 

 

(c)                Legends. Each Purchaser understands that the Series G
Preferred Stock and, until such time as the Conversion Shares have been
registered under the Securities Act (including registration pursuant to Rule 416
thereunder) or may be sold by such Purchaser under Rule 144, the certificates
for the Conversion Shares may bear a restrictive legend in substantially the
following form in addition to any other legends required by applicable state
securities laws:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state of
the United States or in any other jurisdiction. The securities represented
hereby may not be offered, sold or transferred in the absence of an effective
registration statement for the securities under applicable securities laws or an
opinion of counsel in a form reasonably satisfactory to the company that such
registration is not required under the Securities Act of 1933, as amended.

 

The Company shall, immediately prior to a registration statement covering the
Securities being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time such registration statement is
effective, the transfer agent shall issue, in connection with the issuance of
the Conversion Shares, certificates representing such Conversion Shares without
the restrictive legend above, provided such Conversion Shares are to be sold
pursuant to the prospectus contained in such registration statement. Upon
receipt of such opinion, the Company shall cause the transfer agent to confirm,
for the benefit of the holders, that no further opinion of counsel is required
at the time of transfer in order to issue such shares without such restrictive
legend.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder); (ii) such holder provides the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions and reasonably acceptable to the Company, to
the effect that a public sale or transfer of such Security may be made without
registration under the Securities Act; or (iii) such holder provides the Company
with reasonable assurances that such Security can be sold under Rule 144,
including an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions and reasonably acceptable to the
Company. In the event the above legend is removed from any Security and
thereafter the effectiveness of a registration statement covering such Security
is suspended or the Company determines that a supplement or amendment thereto is
required by applicable securities laws, then upon reasonable advance written
notice to such Purchaser the Company may require that the above legend be placed
on any such Security that cannot then be sold pursuant to an effective
registration statement or under Rule 144 and such Purchaser shall cooperate in
the replacement of such legend. Such legend shall thereafter be removed when
such Security may again be sold pursuant to an effective registration statement
or under Rule 144.

 

(d)               Transfer Agent Instruction. Upon compliance by any Purchaser
with the provisions of this Section 5 with respect to the transfer of any
Securities, the Company shall permit the transfer of such Securities and, in the
case of the transfer of Conversion Shares, promptly instruct its transfer agent
to issue one or more certificates (or effect a DTC Transfer) in such name and in
such denominations as specified by such Purchaser. The Company shall not give
any instructions to its transfer agent with respect to the Securities, other
than any permissible or required instructions provided in this Section 6, and
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement.

 



30

 

 

7.                  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the shares of Series G
Preferred Stock to each Purchaser hereunder is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions as to such
Purchaser, provided that such conditions are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion:

 

(a)                Execution of Documents. Each Purchaser shall have executed
such Purchaser’s Execution Page to this Agreement and a Written Consent as set
forth in Section 1(b) above and delivered the same to the Company.

 

(b)               Payment of Purchase Price. Each Purchaser shall have
delivered, or have had delivered, to an escrow account the full amount of such
Purchaser’s Purchase Price, and the escrow agent for such account shall have
delivered, or have had delivered, the full amount of all Purchasers’ Purchase
Prices to the Company by wire transfer in accordance with the Company’s written
wiring instructions.

 

(c)                Representations and Warranties True; Covenants Performed. The
representations and warranties of each Purchaser shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date),
and such Purchaser shall have performed, satisfied and complied with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Purchaser at or prior to the Closing Date.

 

(d)               No Legal Prohibition. No statute, rule, regulation, executive
order, decree, ruling, injunction, action or proceeding shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which restricts or prohibits the consummation
of, any of the transactions contemplated by this Agreement.

 

(e)                Fairness Opinion. A fairness opinion, in the form
substantially similar to fairness opinion attached hereto as Exhibit D, shall
have been received by the Company and, as of any Closing Date, shall not have
been withdrawn.

 

8.                  CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

 

The obligation of each Purchaser hereunder to purchase the shares of Series G
Preferred Stock for which it is subscribing from the Company hereunder is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that such conditions are for each Purchaser’s
individual and sole benefit and may be waived by any Purchaser as to such
Purchaser at any time in such Purchaser’s sole discretion:

 



31

 

 

(a)                Execution of Documents. The Company shall have executed such
Purchaser’s Execution Page to this Agreement and delivered executed originals of
the same to such Purchaser.

 

(b)               Filing of Certificate of Designation. The Certificate of
Designation shall have been filed and accepted for filing with the Secretary of
State of the State of Delaware and, if requested in writing by any Purchaser, a
copy thereof certified by the Secretary of State of the State of Delaware shall
have been delivered to such Purchaser.

 

(c)                Delivery of Securities. The Company shall have delivered to
such Purchaser duly executed certificates representing the shares of Series G
Preferred Stock being purchased by such Purchaser (each in such denominations as
such Purchaser shall request), registered in such Purchaser’s name.

 

(d)               Representations and Warranties True; Covenants Performed. The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

 

(e)                No Legal Prohibition. No statute, rule, regulation, executive
order, decree, ruling, injunction, action or proceeding shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which restricts or prohibits the consummation
of, any of the transactions contemplated by this Agreement.

 

(f)                No Material Adverse Change. There shall have been no material
adverse changes and no material adverse developments in the business,
properties, operations, financial condition or results of operations of the
Company and its Subsidiaries, taken as a whole, since the date hereof, and no
information that is materially adverse to the Company and of which such
Purchaser is not currently aware shall come to the attention of such Purchaser.

 

(g)               Offer funding. With respect to the initial Closing only, Funds
from all Purchasers shall have been received in an escrow account, which total
at least $750,000 in the aggregate.

 

9.                  GOVERNING LAW; MISCELLANEOUS.

 

(a)                Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to contracts made and to be performed in the State of Delaware. The Company and
each Purchaser irrevocably consent to the jurisdiction of the United States
federal courts and the state courts located in the County of New Castle, State
of Delaware, in any suit or proceeding based on or arising under this Agreement
and irrevocably agree that all claims in respect of such suit or proceeding may
be determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding. Nothing herein shall affect the
right of any Purchaser to serve process in any other manner permitted by law.
The Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 



32

 

 

(b)               Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.
In the event any signature is delivered by facsimile transmission, the party
using such means of delivery shall cause the manually executed execution page(s)
hereof to be physically delivered to the other party within five days of the
execution hereof, provided that the failure to so deliver any manually executed
execution page shall not affect the validity or enforceability of this
Agreement.

 

(c)                Construction. Whenever the context requires, the gender of
any word used in this Agreement includes the masculine, feminine or neuter, and
the number of any word includes the singular or plural. Unless the context
otherwise requires, all references to articles and sections refer to articles
and sections of this Agreement, and all references to schedules are to schedules
attached hereto, each of which is made a part hereof for all purposes. The
descriptive headings of the several articles and sections of this Agreement are
inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions hereof. Any use of “including” or
“includes” shall be deemed to be followed by the phrase, “without limitation” in
each case where such phrase does not appear in the text.

 

(d)               Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

 

(e)                Entire Agreement; Amendments. This Agreement and the
Certificate of Designation (including any schedules and exhibits hereto) contain
the entire understanding of the Purchasers, the Company, their affiliates and
persons acting on their behalf with respect to the matters covered herein and
therein and, except as specifically set forth herein, neither the Company nor
the Purchasers make any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be waived other than
by an instrument in writing signed by the party to be charged with enforcement,
and no provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and each Purchaser.

 



33

 

 

(f)                Notices. Any notices required or permitted to be given under
the terms of this Agreement shall be in writing and sent by certified or
registered mail (return receipt requested) or delivered personally, by
nationally recognized overnight carrier or by confirmed facsimile transmission,
and shall be effective five days after being placed in the mail, if mailed, or
upon receipt or refusal of receipt, if delivered personally or by nationally
recognized overnight carrier or confirmed facsimile transmission, in each case
addressed to a party as provided herein. The initial addresses for such
communications shall be as follows, and each party shall provide notice to the
other parties of any change in such party’s address:

 

(i)                 If to the Company:

 

     Cortex Pharmaceuticals, Inc.

     126 Valley Road, Suite C

     Glen Rock, NJ 07452

     Facsimile: (201) 493-0887

     Attention: Arnold Lippa, Ph.D., President and Chief Executive Officer

 

     with a copy simultaneously transmitted by like means (which transmittal
shall not constitute notice hereunder) to:

 

     Drinker Biddle & Reath LLP

     500 Campus Drive

     Florham Park, NJ 07932-1047

     Facsimile: (973) 360-9831

     Attention: James M. Fischer

 

(ii)               If to any Purchaser, to the address set forth under such
Purchaser’s name on the Execution Page hereto executed by such Purchaser.

 

(g)               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns. Except
as provided herein, the Company shall not assign this Agreement or any rights or
obligations hereunder. Any Purchaser may assign or transfer the Securities
pursuant to the terms of this Agreement and of such Securities, or assign such
Purchaser’s rights hereunder to any other person or entity.

 

(h)               Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(i)                 Survival. The representations and warranties contained in
this Agreement shall not survive the Closing.

 

(j)                 Publicity. The Company shall have the right to approve
before issuance any press releases, SEC or, to the extent applicable, FINRA
filings, or any other public statements with respect to the transactions
contemplated hereby made by any Purchaser, except to the extent such release,
filing or statement is required by law. The Company shall be entitled, without
the prior approval of the Purchasers, to make any press release or SEC filings
or, to the extent applicable, FINRA filings with respect to such transactions as
is required by applicable law and regulations (although the Purchasers shall be
provided with a copy thereof).

 



34

 

 

(k)               Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(l)                 Joint Participation in Drafting. Each party to this
Agreement has participated in the negotiation and drafting of this Agreement. As
such, the language used herein and therein shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction will be applied against any party to this Agreement.

 

(m)             Remedies. No provision of this Agreement or any other
Transaction Document providing for any remedy to a Purchaser shall limit any
other remedy which would otherwise be available to such Purchaser at law, in
equity or otherwise. Nothing in this Agreement or any other Transaction Document
shall limit any rights any Purchaser may have under any applicable federal or
state securities laws with respect to the investment contemplated hereby.

 

(n)               Knowledge. As used in this Agreement, the term “knowledge” of
any person or entity shall mean the actual knowledge of such person or the
current officers of such entity.

 

(o)               Exculpation Among Purchasers. Each Purchaser acknowledges that
it has independently evaluated the merits of the transactions contemplated by
this Agreement and the Certificate of Designation, that it has independently
determined to enter into the transactions contemplated hereby, that it is not
relying on any advice from or evaluation by any other Purchaser.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

35

 

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

  

CORTEX PHARMACEUTICALS, INC.   By:   Name:   Title:   PURCHASER:     (Print or
Type Name of Purchaser)   By: Name:   Title:

 

RESIDENCE:    

 

ADDRESS:                                 Telephone:              Facsimile:    
      Attention:  

 

AGGREGATE SUBSCRIPTION AMOUNT:

 

Number of Shares of Series G Preferred Stock:     



Purchase Price ($1,000 per Share):     

 

 

 

  

 

DISCLOSURE SCHEDULE

 

 

 

 

 

Disclosure Schedule

 

Capitalized terms used in this Disclosure Schedule and not otherwise defined
herein have the meaning ascribed to them in the Stock Purchase Agreement with
respect to the Company’s Series G 1.5% Convertible Preferred Stock, par value
$0.001 per share (the “Series G Preferred Stock”).

 

Section 4(c) – Capitalization table as of June 30, 2012 and rolled forward to
October 31, 2013. Amounts as of October 31, 2013 are estimates.

 

   Estimated October 31, 2013   June 30, 2012  Secured Promissory Note
(465,000,000 Korean Won)  $400,000   $400,000              Accrued Interest 
 61,089    -0-              Stockholders’ (deficit) equity:                  
    Series B convertible preferred stock, $0.001 par value; $25,001 liquidation
preference; shares authorized: 37,500; shares issued and outstanding: 37,500;
shares issuable upon conversion: 3,679   21,703    21,703              Common
stock, $0.001 par value; shares authorized:           205,000,000; shares issued
and outstanding: 144,041,558 as of August 13, 2012 and estimated at October 31,
2013 and 85,623,663 at June 30, 2012   144,091    85,624              Additional
paid-in capital   122,015,018    121,516,230              Accumulated deficit 
 (126,632,340)   (122,697,864)             Total stockholders’ (deficit) equity
and secured promissory note (with accrued interest)   (3,990,439)   (674,307)

 

Section 4(e) – Conflicts and consents – The Company’s current Directors and
Officers Policy terminates in the event of a change of control. We anticipate
that a closing of the Minimum Amount in this Offering will trigger a change of
control. The Company has negotiated a new policy that will take effect upon the
termination of the present policy. The Company also has negotiated for a
Directors and Officers policy that will cover the period prior to the change of
control.

 



 

 

 

Section 4(f) – Compliance

 

i.Samyang note for 465,000,000 KW (approximately US$ 400,000) was due June 25,
2013 and has not been paid. No request for payment has been made by Samyang.
Samyang’s representative resigned from the Company’s Board of Directors on
September 30, 2013, and no replacement has yet been named by Samyang.

 

ii.On October 10, 2007, Pier Pharmaceuticals, Inc. entered into a license
agreement with the University of Illinois (as amended, the “License Agreement”).
The Company acquired Pier Pharmaceuticals, Inc., previously known as SteadySleep
RX Co., in a merger effective August 10, 2012. The License Agreement gave the
Company rights to patents claiming the use of cannabinoids for the treatment of
sleep disorders. In addition, the Company has filed patent applications
describing a dosage range for the use of dronabinol in the treatment of sleep
apnea, as well as for various formulations of dronabinol.

 

On February 19, 2013, the University of Illinois notified the Company of a
default under the License Agreement due to non-payment of a $75,000 milestone
fee that had been due December 31, 2012. Under the terms of the License
Agreement, the Company had 30 days to cure the default, which it did not do. On
March 22, 2013, the Company received a letter from the University of Illinois
indicating that the License Agreement had been terminated on March 21, 2013. On
the same date as the receipt of the termination letter, newly appointed officers
of the Company initiated discussions with the University of Illinois regarding
the possibility of extending the cure period or otherwise amending the License
Agreement. On April 1, 2013, after considering the Company’s proposals, the
University of Illinois informed the Company that, while it believed the License
Agreement was terminated, it remained open to negotiating a new license
agreement.

 

Accordingly, the Company and the University of Illinois currently are in
discussions regarding the terms of a new license agreement. However, there can
be no assurances that a new license agreement will be agreed upon. Regardless of
whether such new license agreement is reached, the Company believes that,
independent of the License Agreement, it retains its rights of inventorship to
the additional patents and patent applications describing a dosage range for the
use of dronabinol in the treatment of sleep apnea, as well as for various
formulations of dronabinol.

 



 

 

 

While the Company believes it has sole inventorship of these additional patents,
there can be no assurances that the University of Illinois will not pursue other
license partners claiming their own rights of inventorship in respect to the
same patents. If the University of Illinois were to enter into a new license
agreement with a different party or develop the intellectual property on its
own, the Company would face direct competition, which could be materially
adverse to the Company.

 

iii.The Company’s rights to certain of the early AMPAKINE compounds were the
subject of license agreements involving patents or patent applications owned
wholly by The Regents of the University of California or by the University as a
co-owner with the Company. The agreements with The Regents of the University of
California have been cancelled. The Company believes that the related patents
would have expired before any commercialization opportunity. The Company does
not believe this license agreement is material or necessary for the Company’s
current drug development plans.

 

Section 4(g) – SEC filings

 

The Company’s periodic reporting obligations pursuant to SEC rules and
regulations have been and continue to be delinquent subsequent to June 30, 2012.
The Company’s current management, who joined the Company in March and April
2013, cannot make assurances as to the exact time frame in which the Company’s
SEC reporting obligations are expected to become current, but currently intends
to bring the reporting current by April 2014. At this time, the Company is
unable to provide assurances that it will regain current SEC filing reporting
status, though that is its intention. As a result, the ability of the Company’s
stockholders to utilize SEC Rule 144 for an indeterminate period of time may be
adversely affected. The Company currently is not permitted and may not be
permitted in the future to, among other things, file and have declared effective
registration statements to effect public offerings of its securities.

 

In a letter dated November 7, 2013 from the SEC, the SEC informed the Company
that it believed that the Company was not current in its required filings and
that if not current, the Company should file the required reports within fifteen
(15) days of the date of the letter. The SEC warned that the Company may be the
subject of an administrative proceeding to revoke its registration under the
Securities Exchange Act of 1934. Furthermore, trading in the Company’s stock may
be suspended until the Company is current in its filings, or longer. The Company
has been in contact with the SEC and has presented its intended schedule to
bring its filings current. The Company intends to meet these milestones;
however, there can be no assurances regarding what, if any, actions the SEC will
choose to take and when it may take them.

 



 

 

 

Section 4(h) – Transactions with affiliates

 

To date, Dr. Arnold S. Lippa, the Company’s Chief Executive Officer, has loaned
the Company $125,000 and received from the Company demand promissory notes in
this amount. At the closing of the Offering, the outstanding principal and
interest due on these promissory notes automatically will be converted into the
same Securities that are being issued to all other purchasers of the Securities.
In connection with such conversion, the Dr. Lippa will receive the same benefits
and privileges provided by the Borrower to the other purchasers of the
securities. Upon conversion of the principal and accrued interest under these
promissory notes, the Company will issue to Dr. Lippa the securities so
acquired, and Dr. Lippa will deliver these promissory notes to the Company
marked “cancelled.”

 

Section 4(i) – Absence of litigation

 

A former executive officer has requested a hearing with the California
Department of Labor.

 

One vendor has instituted litigation in respect of amounts due and unpaid. Such
amounts have been reflected in the Company’s accounts payable and accrued
expenses.

 

Section 4(j) –Intellectual property

 

i.See Appendix 1 at end of Schedule

 

ii.see above Sections 4(f)ii and 4(f)iii

 

Section 4(k) –Employee Relations

 

i.Any material labor dispute or threatened dispute:

 

Certain of the Company’s former officers and/or directors have asserted formal
claims against the Company for unpaid salary and wages, paid time off and
severance aggregating $1,326,264 as presented below. Such amounts exclude any
interest and attorney’s fees.

 

Mark Varney - $509,639

Steven Johnson - $327,126

James Coleman - $196,819

Roger Stoll - $292,680

 

Coleman and Stoll have also asserted that they are owed fully-vested stock
options for a total of 5,166,668 shares of the Company’s common stock,
exercisable for 10 years at $0.06 per share. In addition, Varney and Johnson are
owed an aggregate of approximately $10,000 for consulting services rendered
after their employment with the Company terminated. Although the Company has
initiated settlement discussions with these parties, no formal agreements have
been reached. Subsequent to the completion of this Offering, the Company intends
to re-engage with these parties in an attempt to reach mutually agreeable
settlement terms. However, there can be no assurances that the Company will be
successful in negotiating mutually agreeable settlement arrangements, or in
avoiding litigation with some or all of these parties.

 



 

 

 

ii.List of any and all amounts due and owing, or allegedly due and owing but
disputed, to any current or former employee of the Company:

 

In addition to the amounts above in Section 4(m)(i), the former Chief Financial
Officer, Maria Messinger is owed $118,508. Based upon records available to the
current management team and Board of Directors, there are no other amounts owed
or alleged to be owed to any other employees.

 

Section 4(n) – Directors, Officers and Employees buying stock

 

i.Arnold Lippa and affiliates.

Inclusive of the conversion of the $125,000 of demand promissory notes described
above, Dr. Lippa and/or affiliated entities intend to purchase up to $250,000 of
the Preferred Stock offering on the same terms and conditions as the other
investors.

 

ii.Mr. Robert N. Weingarten, Company’s Chief Financial Officer and Director

Mr. Weingarten intends to purchase $25,000 of the Preferred Stock offering on
the same terms and conditions as the other investors.

 

iii.Marc Radin

Marc Radin intends to purchase $25,000 of the Preferred Stock offering on the
same terms and conditions as the other investors.

 

iv.Compensation with respect to Preferred Stock offering.

Officers, directors, affiliates, and affiliates of officers and directors, will
not be compensated with respect to the Offering, directly or indirectly.

 

 

 

 

APPENDIX 1

 

1. Patents Assigned to Cortex Pharmaceuticals Inc.

 

Di-Substituted Amides For Enhancing Glutamatergic Synaptic
Responses-PCT/US2008/006271

 

Country App. No. File Date Patent No. Issue Date PCT PCT/US2008/006271
16-May-2008     Argentina 80102127 19-May-2008     Australia 2008-254960
16-May-2008     Canada 2,685,858 16-May-2008     Chile 14652008 16-May-2008    
China 2008-80023572-4 16-May-2008     Eurasia 2009-01546 17-Dec-2009     Europe
2008767737 16-May-2008     India 4322/KOLNP/2009 14-Dec-2009     Indonesia
WO-2009-03208 17-Nov-2009     Israel 202187 16-May-2008     Japan 2010-508435
17-Nov-2009     Korea 10-2009-7025525 7-Dec-2009     Malaysia PI20094883
17-Nov-2009     Mexico MX/a/2009/012430 9-Dec-2009     New Zealand 582035
7-Dec-2009 582035 9-Jul-2012 Peru 00856-2008/OIN 19-May-2008     Singapore
2009-07597-9 16-May-2009 156979 31-Aug-2012 Singapore-DIV 2012-03630-7
16-May-2012     South Africa 2009/08899 16-May-2008     Taiwan 97119129
16-May-2008     United States-PROV 60/958,069 2-Jul-2007     United States-PROV
60/930,633 17-May-2007     United States 12/657,908 29-Jan-2010 8,119,632
21-Feb-2012 United States 13/348,171 11-Jan-2012 8,507,482 13-Aug-2013 United
States 13/755,210 31-Jan-2013     Vietnam 1-2009-02741 17-Dec-2009    

 

 

 

 

Bicyclic Amide Derivatives For Enhancing Glutamatergic Synaptic
Responses-PCT/US2008/009508

 

Country App. No. File Date Patent No. Issue Date PCT PCT/US2008/009508
8-Aug-2008     Australia 2008-2867445 8-Aug-2010     Brazil PI0814149-5
8-Aug-2010     Canada 2,695,742 5-Feb-2010     China 2008-80102533.3 2-Dec-2010
    Europe 2008795126 8-Mar-2010     Hong Kong 11101753.2 23-Feb-2011     India
749/KOLNP/2010 26-Feb-2010     Indonesia WOO-2010-00706 3-Mar-2010     Israel
203666 2-Feb-2010     Israel 203667 2-Feb-2010     Japan 2010-520992 10-Feb-2010
    Korea 1020107004015 24-Feb-2010     Korea 1020107005366 11-Mar-2010    
Malaysia PI2010000627 7-Mar-2010     Mexico MX/a/2010/001631 10-Feb-2010 To Be
Issued 11-Jun-2013 New Zealand 583823 9-Mar-2010 583823 7-Nov-2011 Russia
2010106975 10-Mar-2010     Singapore 2010-00905-8 8-Aug-2008     South Africa
2010/01691 19-Mar-2010 2010/01691 24-Nov-2010 United States-PROV 60/964,362
10-Aug-2007     United States 12/657,908 29-Jan-2010 8,119,632 21-Feb-2012
United States 12/733,073 19-Jul-2010 8,263,591 11-Sep-2012 United States-DIV
13/557,681 25-Jul-2012    

 

Bicyclic Amide Derivatives For The Treatment Of Disorders United States
12/657,924 1/29/10 8,168,632 5/1/12

 

 

 

 

Bicyclic Amide Derivatives For Enhancing Glutamatergic Synaptic
Responses-PCT/US2010/000255

 

Country App. No. File Date Patent No. Issue Date PCT PCT/US2010/000255
29-Jan-2010     Australia 2010-208646 1-Aug-2011     Brazil PI1005316-6
29-Jul-2011     Canada 2,751,285 29-Jan-2010     China 2010-80015403.3
29-Jan-2010     Eurasia 201101162 2-Sep-2011     Europe 2010736150 10-Aug-2011  
  Hong Kong 12104459.2 2-May-2012     India 6059/DELNP/2011 9-Aug-2011    
Indonesia WO-2011-03101 29-Jan-2010     Israel 241932 1-Aug-2011     Japan
2011-547981 2-Aug-2011     Korea 102011-7019461 22-Aug-2011     Malaysia
PI2011003494 26-Jul-2011     Mexico MX/a/2011/00860 08/087/2011     Singapore
201105437.6 29-Jan-2010     South Africa 2011-05817 8-Aug-2011 2011-05817
27-Jul-2012 Ukraine A2011-10589 29-Aug-2011     United States-PROV 61/206,642
2-Feb-2009     Vietnam 1-2011-02280 29-Sep-2011    

 

Low Dose Cannabinoid Medicaments-PCT/US2011/061490

 

Country App. No. File Date Patent No. Issue Date PCT PCT/US2011/061490
18-Nov-2011     Australia 2022329623 18-Jun-2013     Brazil 11-2013-012468-7
18-May-2013     Canada To Be Filed 18-May-2014     Europe 11840786.5 18-Jun-2013
    Indonesia WOO-201302675 18-Jun-2013     India To Be Assigned 18-Jun-2013    
Korea 10-2013-7015798 18-Jun-2013     Mexico 13/05664 18-May-2013     United
States-PROV 61/415,331 18-Nov-2010     United States 13/261,662 21-May-2013    

 

 

 

 

2. Patents Licensed to Cortex Pharmaceuticals Inc. from the University of
Alberta

 

Method Of Inhibition Of Respiratory Depression Using Positive Allosteric AMPA
Receptor Modulators-PCT/CA2007/001517

 

Country App. No. File Date Patent No. Issue Date PCT PCT/CA2007/001517
30-Aug-2007     Australia 2007291848 16-Feb-2009 2007291848 26-Apr-2012 Brazil
PI0716375-4 30-Aug-2007     Canada 2,660,431 10-Feb-2009     China
2007-80040363.6 30-Aug-2007     Europe 2007-800542 16-Mar-2009     Hong Kong
9110768 30-Aug-2007     Israel 197334 30-Aug-2007     Japan 2009-525874
26-Feb-2009     Korea 1020097005644 19-Mar-2009     Mexico MX/a/2009/002180
30-Aug-2007     New Zealand 575648 19-Mar-2009     Norway 20090605 30-Aug-2007  
  South Africa 2009/00955 30-Aug-2007 2009/00955 28-Apr-2011 United States-PROV
60/824,245 31-Aug-2006     United States 11/847,835 30-Aug-2007 8,039,468
18-Oct-2011 United States 13/233,208 15-Sep-2011     United States 11/877,835
4-Oct-2007 8,007,690 30-Aug-2011

 

3. Patents in Which Inventorship and Assignment to be Determined After Approval
of Claims

 

Sustained Release Cannabinoid Medicaments-PCT/US2010/057302

 

Country App. No. File Date Patent No. Issue Date PCT PCT/US2010/057302
18-Nov-2010     United States-PROV 61/262,523 18-Nov-2009     United States
13/474,666 17-May-2012     United States 13/889,252 7-May-2013    

 

 

 

 

4. Patents That Had Been Part of the License with the University of Illinois and
That Are Being Discussed as Part of a New License Agreement

 

Functional Role For Cannabinoids In Autonomic Stability During
Sleep-PCT/US2002/010876

 

Country App. No. File Date Patent No. Issue Date PCT PCT/US2002/010876
8-Apr-2002     Australia 2002-309548 17-Sep-2003 2002-309548 23-Nov-2006 Canada
2,443,105 30-Sep-2003     Europe 2736551.9 24-Sep-2003 13 72 638 4-Nov-2009
Europe-DE 60234245.5   13 72 638 4-Nov-2009 Europe-FR 722027695   13 72 638
4-Nov-2009 Europe-GB     13 72 638 4-Nov-2009 Japan 2002-578942 3-Oct-2003
5093967 28-Sep-2012 United States-PROV 60/281,949 6-Apr-2001     United
States-PROV 60/333,599 27-Nov-2001     United States 10/472,136 8-Apr-2002
7,705,039 7-Apr-2010 United States-DIV 12/631,359 4-Dec-2009 8,207,230
26-Jun-2012

  

 

 

  

 

EXHIBIT A

 

CERTIFICATE OF DESIGNATION,

 

PREFERENCES, RIGHTS AND

 

LIMITATIONS

 

OF

 

SERIES G 1.5% CONVERTIBLE

 

PREFERRED STOCK

 

 

 

 

CORTEX PHARMACEUTICALS, INC.

 

CERTIFICATE OF DESIGNATION,

PREFERENCES, RIGHTS AND LIMITATIONS

OF

SERIES G 1.5% CONVERTIBLE PREFERRED STOCK

 

PURSUANT TO SECTION 151

OF THE DELAWARE GENERAL CORPORATION LAW

 

Cortex Pharmaceuticals, Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Corporation”), hereby certifies that the
Board of Directors of the Corporation (the “Board of Directors” or the “Board”),
pursuant to authority of the Board of Directors as required by Section 151 of
the Delaware General Corporation Law, and in accordance with the provisions of
its Certificate of Incorporation and Bylaws, each as amended and restated
through the date hereof, has and hereby authorizes a series of the Corporation’s
previously authorized preferred stock, and hereby states the designation and
number of shares, and fixes the relative rights, preferences, privileges, powers
and restrictions thereof, as follows:

 

Designation and Amount. The designation of this series, which consists of up to
1,700 shares of preferred stock (which shall not be subject to increase without
the written consent of holders the Series G Preferred Stock, as hereinafter
defined (each, a “Holder” and collectively, the “Holders”) holding greater than
50% of the Series G Preferred Stock then outstanding), is the Series G 1.5%
Convertible Preferred Stock (the “Series G Preferred Stock”) with a par value of
$0.001 per share and a stated value of One Thousand Dollars ($1,000) per share
(the “Stated Value”).

 

Certain Definitions. For purposes of this Certificate of Designation, in
addition to the other terms defined herein, the following terms shall have the
following meanings:

 

“Approved Stock Plan” means any employee benefit plan which has been approved by
the Board of Directors of the Corporation, pursuant to which the Corporation’s
securities may be issued to any employee, consultant, officer or director for
services provided to the Corporation.

 

“Business Day” means any calendar day except Saturday, Sunday, or any calendar
day which shall be a federal legal holiday in the United States or any calendar
day on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close.

 

“Change of Control Transaction” means after giving effect to the issuance of the
Series G Preferred Stock as provided for in the Purchase Agreement and any
conversion thereof, whether such conversion has actually occurred or not, (i) an
acquisition after the date hereof by an individual, legal entity or “group” (as
described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective
control (whether through legal or beneficial ownership of capital stock of the
Corporation, by contract or otherwise) of in excess of 50% of the voting
securities of the Corporation (other than by means of conversion or exercise of
Series G Preferred Stock issued), or (ii) the Corporation merges into or
consolidates with any other Person, or any Person merges into or consolidates
with the Corporation and, after giving effect to such transaction, the
stockholders of the Corporation immediately prior to such transaction own less
than 50% of the aggregate voting power of the Corporation or the successor
entity of such transaction, or (iii) the Corporation sells or transfers all or
substantially all of its assets to another Person and the stockholders of the
Corporation immediately prior to such transaction own less than 50% of the
aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) the execution by the Corporation of an agreement to which
the Corporation is a party or by which it is bound, providing for any of the
events set forth in clauses (i) through (iii) above.

 



1

 

 

“Closing Date” means each day when the Purchase Agreement has been executed and
delivered by the applicable parties thereto, along with the full amount of the
purchase consideration.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series G Preferred Stock in accordance with the
terms hereof.

 

“DGCL” means the Delaware General Corporation Law, as amended, or any successor
law, and the rules and regulations promulgated thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) securities of the Corporation issued
pursuant to any Approved Stock Plan, (b) securities issued upon the exercise of
any securities issued hereunder or any other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of the Purchase Agreement, (c) securities issued
pursuant to acquisitions or strategic transactions, provided that any such
issuance shall only be to an entity that is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the
Corporation and shall provide to the Corporation additional benefits in addition
to the investment of funds, but shall not include a transaction in which the
Corporation is issuing securities primarily for the purpose of raising capital
or to an entity whose primary business is investing in securities and (d)
securities issued in connection with any bona fide commercial loan or debt
transaction with third persons, provided that the primary purpose of such
transaction is not to raise equity capital and is approved by the Corporation’s
Board of Directors.

 



2

 

 

“Junior Securities” means the Series B Preferred Stock, the Common Stock and all
other Common Stock Equivalents of the Corporation other than those securities
which are explicitly senior or pari passu to the Series G Preferred Stock in
dividend rights or liquidation preference.

 

“Liquidation” means a liquidation of the Corporation in accordance with Section
5.

 

“Mandatory Conversion” means a conversion of the Series G Preferred Stock by the
Corporation in accordance with Section 6(c).

 

“Mandatory Redemption” means a redemption of the Series G Preferred Stock by the
Corporation in accordance with Section 6(d).

 

“Mandatory Redemption Date” means the two year anniversary of the date on which
the last share of the Series G Preferred Stock is issued pursuant to the
Purchase Agreement.

 

“Original Issue Date” means the date of the issuance of any shares of the Series
G Preferred Stock regardless of the number of transfers of any particular shares
of Series G Preferred Stock and regardless of the number of certificates which
may be issued to evidence such Series G Preferred Stock.

 

“Purchase Agreement” means the initial Stock Purchase Agreement or subsequent
Purchase Agreements, as applicable, addressing the purchase of the Series G
Preferred Stock, to which the Corporation and the original Holders are parties,
each as amended, modified or supplemented from time to time in accordance with
its terms.

 

“Qualified Public Offering” means the consummation of any offering of equity
securities, or debt securities convertible into equity securities, with
aggregate gross proceeds to the Corporation of not less than $2,000,000.

 

“Series B Preferred Stock” means the Corporation’s series B preferred stock, par
value $0.001 per share.

 

“Subsidiary” means any direct or indirect subsidiary of the Corporation.

 

“Trading Day” means a day on which the New York Stock Exchange is open for
business.

 



3

 

 

Dividends in Cash or in Kind.

 

(a)    Holders shall be entitled to receive, and the Corporation shall pay,
cumulative dividends at the rate per share (as a percentage of the Stated Value
per share) of 1.5% per annum, payable quarterly within 15 calendar days of the
end of each fiscal quarter of the Company, (each such date, a “Dividend Payment
Date”) in duly authorized, validly issued, fully paid and non-assessable shares
of Series G Preferred Stock, which may include fractional shares of Series G
Preferred Stock. The dividend to be paid in the first quarter after closing and
the last quarter prior to conversion may be partial periods. Dividends on the
Series G Preferred Stock shall be calculated on the basis of a 360-day year,
consisting of twelve 30 calendar day periods, shall accrue daily commencing on
the Original Issue Date, and shall be deemed to accrue from such date whether or
not earned or declared and whether or not there are profits, surplus or other
funds of the Corporation legally available for the payment of dividends.

 

(b)   So long as any Series G Preferred Stock remains outstanding, neither the
Corporation nor any Subsidiary shall directly or indirectly pay or declare any
dividend or make any distribution upon, nor shall any distribution be made in
respect of, any Junior Securities as long as any dividends due on the Series G
Preferred Stock remain unpaid, nor shall any monies be set aside for or applied
to the purchase or redemption (through a sinking fund or otherwise) of any
Junior Securities.

 

Voting Rights. Except as otherwise provided herein and as otherwise prohibited
by law, the Series G Preferred Stock shall have the following voting rights: (i)
at any time prior to the date the Series G Preferred Stock is convertible into
Common Stock, the Series G Preferred shall be entitled to 303,030 votes per
share, and (ii) at any time on or after the date the Series G Preferred Stock is
convertible into Common Stocking each share of Series G Preferred Stock shall
have the voting rights it would have on an as converted basis. Without limiting
the generality of the foregoing sentence, voting rights shall also be subject to
the restrictions of Section 8.

 

To the extent that under the DGCL the vote of the holders of the Series G
Preferred Stock, voting separately as a class or series, as applicable, is
required to authorize a given action of the Corporation, the affirmative vote or
consent of the Holders of at least a majority of the then outstanding shares of
the Series G Preferred Stock represented at a duly held meeting at which a
quorum is present or by written consent of Holders of a majority of the
outstanding Series G Preferred Stock (except as otherwise may be required under
the DGCL) shall constitute the approval of such action by the class or series.
To the extent that under the DGCL holders of the Series G Preferred Stock are
entitled to vote on a matter with holders of Common Stock, voting together as
one class, each share of Series G Preferred Stock shall be entitled to a number
of votes as provided in the paragraph above using the record date for the taking
of such vote of stockholders as the date as of which the Conversion Price is
calculated.

 

Liquidation. Upon any liquidation, dissolution or winding-up of the Corporation,
whether voluntary or involuntary (a “Liquidation”), no distribution shall be
made to the holders of any shares of capital stock of the Corporation unless,
prior thereto, the Holders shall have received out of the available assets,
whether capital or surplus, of the Corporation an amount equal to 100% of the
Stated Value, plus any accrued and unpaid dividends thereon and any other fees
or liquidated damages owing thereon, for each share of Series G Preferred Stock.
If the assets of the Corporation shall be insufficient to pay in full such
amounts due the Holders, then the entire assets shall be distributed ratably
among the Holders in accordance with the respective amounts that would be
payable on such shares if all amounts payable thereon were paid in full. A
Fundamental Transaction, as defined in Section 7(b) below, or a Change of
Control Transaction, as defined above, shall be deemed to be a Liquidation. The
Corporation shall mail written notice of any such Liquidation, not less than 30
calendar days prior to the payment date stated therein, to each Holder.

 



4

 

 

Conversion.

 

(c)    Voluntary Conversions at Option of Holder. Each share of Series G
Preferred Stock shall be convertible 60 calendar days after the date on which
the last share of Series G Preferred Stock is issued pursuant to a Purchase
Agreement, at the option of the Holder, into that number of shares of Common
Stock determined by dividing the Stated Value of such share of Series G
Preferred Stock by the Conversion Price. Holders shall effect conversions by
providing the Corporation with the form of conversion notice attached hereto as
Annex A (a “Notice of Conversion”). Holders may effect a voluntary conversion
for all or a portion of the Series G Preferred Shares held by such Holder. Each
Notice of Conversion shall specify the number of shares of Series G Preferred
Stock to be converted and the date on which such conversion is to be effected,
which date may not be prior to the date the applicable Holder delivers by
facsimile such Notice of Conversion to the Corporation (such date, the
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered hereunder. The calculations and entries
set forth in the Notice of Conversion shall control in the absence of manifest
or mathematical error. In the case of any dispute with respect to a conversion,
the Corporation shall promptly issue such number of shares of Common Stock as
are not disputed in accordance with the Notice of Conversion. If such dispute
involves the calculation of the Conversion Price, and such dispute is not
promptly resolved by discussion between the relevant Holder and the Corporation,
the Corporation shall submit the disputed calculations to an independent outside
accountant via facsimile or email within three Business Days of receipt of the
Notice of Conversion. The accountant, at the Corporation’s sole expense, shall
promptly review the calculations and notify the Corporation and the Holder of
the results no later than three Business Days from the date it receives the
disputed calculations. The accountant’s calculation shall be deemed conclusive,
absent manifest error. Each holder shall surrender or cause to be surrendered
the original certificates representing shares of the Series G Preferred Stock to
effect a voluntary conversion, in whole or in part, of such shares, and, if only
a portion of the shares of Series G Preferred Stock held by such Holder are
being converted, the Corporation will issue a new certificate indicating the
shares of Series G Preferred Stock still held by the Holder following the
partial conversion. Shares of Series G Preferred Stock converted into Common
Stock or redeemed by conversion as described below in accordance with the terms
hereof shall be canceled and shall not be reissued. Notwithstanding the
foregoing, no voluntary conversion may be effected at any time when the
Corporation does not have adequate authorized, unissued shares of Common Stock
to effect the conversion of all Series G Preferred Stock or if the
then-applicable Conversion Price is less than the par value of the Common Stock
to be issued upon conversion.

 

(d)   Conversion Price. The initial conversion price for the Series G Preferred
Stock shall be equal to $0.0033 (the “Initial Conversion Price”), subject to any
adjustments pursuant to Section 7 below. As long as any of the Series G
Preferred Stock is outstanding, the conversion price of the Series G Preferred
Stock shall be adjusted pursuant to Section 7 (such price, as adjusted, the
“Adjusted Conversion Price” and such price or the Initial Conversion Price, as
applicable at any measurement time, the “Conversion Price”).

 



5

 

 

(e)    Mandatory Conversion. Upon either (i) a Qualified Public Offering or (ii)
the affirmative vote of the Holders of a simple majority of the Stated Value of
the Series G Preferred Stock issued and outstanding, all outstanding shares of
Series G Preferred Stock, plus all accrued or declared, but unpaid, dividends
thereon, shall mandatorily be converted into such number of shares of Common
Stock determined by dividing the Stated Value of such Series G Preferred Stock
(together with the amount of any accrued or declared, but unpaid, dividends
thereon) by the Conversion Price then in effect. No fractional shares of Common
Stock shall be issued upon the conversion of any share of Series G Preferred
Stock; the number of shares of Common Stock to be issued shall be rounded to the
nearest whole number. All outstanding Series G Preferred Stock shall convert
upon a Mandatory Conversion.

 

(f)    Mandatory Redemption. If not earlier converted, the Series G Preferred
Stock shall be redeemed by conversion on the Mandatory Redemption Date at the
then applicable Conversion Price. The Series G Preferred Stock shall not be
redeemed by payment of cash or property, or shall have any claim to cash or
property at any time or under any circumstances (except pursuant to Liquidation
consistent with Section 5 above) but only by conversion into Common Stock.

 

(g)   Mechanics of Conversion or Redemption

 

(i)     Delivery of Certificate Upon Conversion or Redemption. Not later than
five Trading Days after each Conversion Date (the “Share Delivery Date”), the
Corporation shall deliver, or cause to be delivered, to the converting Holder a
certificate or certificates representing the number of Conversion Shares being
acquired upon the conversion of shares of Series G Preferred Stock. If in the
case of any Notice of Conversion such certificate or certificates are not
delivered to or as directed by the applicable Holder by the third Trading Day
after the Conversion Date, the applicable Holder shall be entitled to elect to
rescind such Conversion Notice by written notice to the Corporation at any time
on or before its receipt of such certificate or certificates, in which event the
Corporation shall promptly return to such Holder any original Series G Preferred
Stock certificate delivered to the Corporation and such Holder shall promptly
return to the Corporation any Common Stock certificates representing the shares
of Series G Preferred Stock unsuccessfully tendered for conversion to the
Corporation.

 

(ii)   Obligation Absolute. The Corporation’s obligation to issue and deliver
the Conversion Shares upon conversion of Series G Preferred Stock in accordance
with the terms hereof are irrespective of any action or inaction by a Holder to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by such Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by such Holder or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to such Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not (i) be required if such delivery would be a violation of law,
and (ii) operate as a waiver by the Corporation of any such action that the
Corporation may have against such Holder.

 



6

 

 

(iii) Reservation of Shares Issuable Upon Conversion. If at the time of the
issuance of the Series G Preferred Stock, the Corporation does not have an
adequate number of authorized shares of Common Stock available for issuance upon
conversion of the Series G Preferred Stock, the Corporation shall, as soon as
practicable, take such corporate action as may be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purposes, including, without limitation, engaging in good
faith, commercially reasonable efforts to obtain the requisite stockholder
approval of any necessary amendment to the Certificate of Incorporation.
Thereafter, the Corporation shall take all necessary corporate action
(including, without limitation, calling shareholders’ meetings for the purpose
of voting to increase the number of available authorized shares) to ensure that
at all times it has reserved and kept available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series G Preferred Stock, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holders of the Series G
Preferred Stock, not less than such aggregate number of shares of the Common
Stock as shall (subject to the terms and conditions in the Purchase
Agreement(s)) be issuable (taking into account the adjustments provided for in
Section 7) upon the conversion of all outstanding shares of Series G Preferred
Stock, as well as all other shares of Common Stock issuable upon conversion or
exercise of any other issued and outstanding securities. Such shares of issuable
Common Stock shall, upon issue, be duly authorized, validly issued, fully paid
and non-assessable.

 

(iv) Maintaining appropriate par value. If at the time of the issuance of the
Series G Preferred Stock, the Conversion Price of the Common Stock to be issued
upon conversion of the Series G Preferred Stock would be below the par value of
such Common Stock, the Corporation shall, as soon as practicable, take such
corporate action as may be necessary to adjust the par value of Common Stock,
including, without limitation, engaging in good faith, commercially reasonable
efforts to obtain the requisite stockholder approval of any necessary amendment
to the Certificate of Incorporation. Thereafter, the Corporation shall take all
necessary corporate action (including, without limitation, calling shareholders’
meetings) to ensure that at all times it has maintained the par value of the
Common Stock so that such shares of Common Stock shall, upon issue, be duly
authorized, validly issued, fully paid and non-assessable.

 

(v)   Transfer Taxes. The issuance of certificates for shares of Common Stock
upon conversion of Series G Preferred Stock shall be made without charge to any
Holder for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that (a) the Corporation
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holders of such shares and (b) the
Corporation shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Corporation the amount of such tax or shall have established to the
satisfaction of the Corporation that such tax has been paid.

 



7

 

 

Certain Adjustments.

 

(h)   Stock Dividends and Stock Splits. If the Corporation, while any Series G
Preferred Stock is outstanding: (A) pays a permissible stock dividend or
otherwise makes a permissible distribution or distributions payable in shares of
Common Stock on shares of Common Stock or any other Common Stock Equivalents
(which, for avoidance of doubt, shall not include any shares of Common Stock
issued by the Corporation upon conversion or redemption of the Series G
Preferred Stock, including any accrued or declared, but unpaid, dividends
thereon; (B) subdivides outstanding shares of Common Stock into a larger number
of shares; (C) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares; or (D) issues, in the
event of a reclassification of shares of Common Stock, any shares of capital
stock of the Corporation, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock on
a fully converted and exercised basis (excluding any treasury shares of the
Corporation) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section 7(a)
shall become effective immediately after (i) the record date for the
determination of stockholders entitled to receive such dividend or distribution
or (ii) the effective date in the case of a subdivision, combination or
reclassification.

 

(i)     Fundamental Transaction. If, at any time while the Series G Preferred
Stock is outstanding, the Corporation effects (A) any merger or consolidation of
the Corporation with or into another person, (B) any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (or a third party effects
such a tender offer or exchange offer) pursuant to which holders of Common Stock
are permitted to tender or exchange their shares for other securities, cash or
property, or (D) any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Series
G Preferred Stock, the Holders shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it converted the Series G
Preferred Stock prior to the Fundamental Transaction. For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted as if such conversion occurred immediately prior to such Fundamental
Transaction. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction
(“Alternate Consideration”), then the Holders shall be given the same choice as
to the Alternate Consideration as the Holders shall receive upon any conversion
of this Series G Preferred Stock following such Fundamental Transaction. The
Corporation shall cause any successor entity in a Fundamental Transaction in
which the Corporation is not the survivor (the “Successor Entity”) to assume in
writing all of the obligations of the Corporation under this Certificate of
Designations in accordance with the provisions of this Section 7(b) pursuant to
written agreements in form and substance reasonably satisfactory to Holders of a
majority of the then outstanding Series G Preferred Stock and approved by such
Holders prior to such Fundamental Transaction and shall, at the option of each
Holder, deliver to such Holder, in exchange for the shares of Series G Preferred
Stock, a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the certificates representing the
shares of Series G Preferred Stock which is exercisable for a corresponding
number of shares of capital stock of such Successor Entity (or its parent
entity) or other consideration equivalent to the shares of Common Stock
acquirable and receivable upon exercise of the Series G Preferred Stock prior to
such Fundamental Transaction, and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designations and the other Transaction Documents referring
to the “Corporation” shall refer instead to the Successor Entity), and may
exercise every right and power of the Corporation and shall assume all of the
obligations of, the Corporation under this Certificate of Designations and the
Purchase Agreement with the same effect as if such Successor Entity had been
named as the Corporation herein and therein.

 



8

 

 

(j)     Calculations. All calculations under this Section 7 shall be made to the
nearest 1/1000th of a share, as the case may be. For purposes of this Section 7,
the number of shares of Common Stock deemed to be issued and outstanding as of a
given date shall exclude any treasury shares of the Corporation.

 

(k)   Notice to the Holders.

 

(i)     Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the then current
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 

(ii)   Notice to Holders. If (A) the Corporation shall declare a permissible
dividend (or any other permissible distribution in whatever form) on the Common
Stock, (B) the Corporation shall declare a permissible special nonrecurring cash
dividend on or a permissible redemption of the Common Stock, (C) the Corporation
shall authorize the permissible granting to all holders of the Common Stock of
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, (D) the approval of any stockholders of the
Corporation shall be required in connection with any reclassification of the
Common Stock, any consolidation or merger to which the Corporation is a party,
any sale or transfer of all or substantially all of the assets of the
Corporation, of any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) the Corporation shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Corporation, then, in each case, the Corporation shall cause
to be delivered to each Holder at its last address as it shall appear upon the
stock books of the Corporation, at least 20 calendar days prior to the
applicable record or effective date with respect to such action or event, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are otherwise to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such distribution
(which may include a dividend), reclassification, consolidation, merger, sale,
transfer or share exchange, provided that the failure to deliver such notice or
any defect therein or in the delivery thereof shall not affect the validity of
the corporate action required to be specified in such notice.

 



9

 

 

Protective Provisions.

 

So long as any shares of Series G Preferred Stock are outstanding, the
Corporation shall not take any of the following corporate actions (whether by
merger, consolidation or otherwise) without first obtaining the approval (by
vote or written consent, as provided by the DGCL) of the Holders of a majority
of the then outstanding shares of Series G Preferred Stock:

 

(a) alter or change adversely the rights, preferences, powers or privileges of
the Series G Preferred Stock, alter or amend this Certificate of Designation, or
increase the authorized number of shares of Series G Preferred Stock;

 

(b) alter or change the rights, preferences or privileges of any capital stock
of the Corporation so as to affect adversely the Series G Preferred Stock;

 

(c) redeem, repurchase or otherwise acquire, or declare or pay any cash dividend
or distribution on, any Junior Securities;

 

(d) increase the par value of the Common Stock;

 

(e) enter into any agreement, commitment, understanding or other arrangement to
take any of the foregoing actions; or

 

(f) cause or authorize any Subsidiary to engage in any of the foregoing actions.

 

Notwithstanding the foregoing, no change pursuant to this Section 8 shall be
effective to the extent that, by its terms, it applies to less than all of the
Holders of shares of Series G Preferred Stock then outstanding.

 

Miscellaneous.

 

(l)     Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at the address set forth in the Corporation’s filings with the
Commission or to the facsimile number provided in the Corporation’s filings with
the Commission, or such other facsimile number or address as the Corporation may
specify for such purposes by notice to the Holders delivered in accordance with
this Section 9. Any and all notices or other communications or deliveries to be
provided by the Corporation hereunder shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of such
Holder appearing on the signature page of the Purchase Agreement, or such other
address as may be designated by such Holder in accordance with this Section
9(a). Any notice or other communication or deliveries hereunder shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 9 prior to 5:30 p.m. (New York City time) on any date,
(ii) the date immediately following the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section 9 between 5:30 p.m. and 11:59 p.m. (New York City time) on any
date, (iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

 



10

 

 

(m) Lost or Mutilated Series G Preferred Stock Certificate. If a Holder’s Series
G Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series G Preferred Stock so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership hereof reasonably satisfactory to the Corporation. However, the
Corporation shall not be obligated to reissue such mutilated, lost, stolen or
destroyed Series G Preferred Stock certificate if the Holder contemporaneously
requests the Corporation to convert such Preferred Stock

 

(n)   Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws of
that or any other jurisdiction. Each party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by this Certificate of Designation or the Purchase Agreement and
any related schedule, exhibit, annex or other document (whether brought against
a party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of Wilmington, State of Delaware (the “Delaware Courts”). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Delaware
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such Delaware
Courts, or such Delaware Courts are improper or inconvenient venue for such
proceeding. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Certificate of Designation or the
transactions contemplated hereby.

 

(o)   Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holder. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing.

 

(p)   Severability. If any provision of this Certificate of Designation is
determined to be invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
dividend, interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of such dividend or interest
due hereunder shall automatically be lowered to equal the maximum rate of
interest permitted under applicable law.

 



11

 

 

(q)   Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a calendar day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

(r)     Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

 

(s)    Status of Converted or Redeemed Series G Preferred Stock. Shares of
Series G Preferred Stock may only be issued pursuant to the Purchase Agreement
and any related document. If any shares of Series G Preferred Stock shall be
converted, redeemed or reacquired by the Corporation, such shares shall resume
the status of authorized but unissued shares of preferred stock and shall no
longer be designated as Series G 1.5% Convertible Preferred Stock.

 

*********************

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
of Preferences, Rights and Limitations of the Series G 1.5% Convertible
Preferred Stock this ___ day of __________ 2014.

 

  CORTEX PHARMACEUTICALS, INC.           Name: Arnold S. Lippa   Title: Chief
Executive Officer

  

 

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert Shares of SERIES G
Preferred Stock)

 

The undersigned hereby elects to convert the number of shares of Series G 1.5%
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Cortex Pharmaceuticals, Inc., a
Delaware corporation (the “Corporation”), according to the conditions hereof, as
of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the applicable Purchase Agreement. No fee will be charged to the Holders
for any conversion, except for any such transfer taxes.

Conversion calculations:

 



Date to Effect Conversion:    

 

Number of shares of Series G Preferred Stock to be Converted:    

 

Stated Value of shares of Series G Preferred Stock to be Converted:    

 

Number of shares of Common Stock to be Issued:     

 

Conversion Price:    

 

Address for Delivery:    

or

DWAC Instructions:

Broker no:   Account no:     

 

[HOLDER]     By:       Name:   Title:

 

 

 

 

 

EXHIBIT B

 

WRITTEN CONSENT OF

STOCKHOLDERS

 

 

 

 

 

WRITTEN CONSENT

OF

THE STOCKHOLDERS

OF

CORTEX PHARMACEUTICALS, INC.

 

The undersigned, being stockholders holding a majority of the voting power of
shares of Common Stock and Series G Preferred Stock (voting together as a single
class) of Cortex Pharmaceuticals, Inc., a Delaware corporation (the
“Corporation”), acting by written consent without a meeting pursuant to Section
228 of the Delaware General Corporation Law, do hereby consent to the adoption
of the following resolutions and direct that this consent be filed with the
minutes of the proceedings of the stockholders of the Corporation:

 

WHEREAS, the board of directors (the “Board”) of the Corporation has determined
that it is advisable and in the best interests of the Corporation to amend the
Second Restated Certificate of Incorporation of the Corporation to increase the
number of shares of authorized stock which the Corporation has the authority to
issue to 1,405,000,000; and

 

WHEREAS, the Board has declared it advisable and in the best interests of the
Corporation to adopt the Cortex Pharmaceuticals, Inc. 2014 Equity, Equity-Linked
and Equity Derivative Incentive Plan in the form attached as Exhibit A hereto.

 

NOW THEREFORE LET IT BE:

 

RESOLVED, the number of shares of authorized stock which the Corporation has the
authority to issue to shall be increased to 1,405,000,000; and

 

RESOLVED, that the Certificate of Amendment to the Second Restated Certificate
of Incorporation of the Corporation in the form attached as Exhibit B hereto
(the “Certificate of Amendment”) is hereby adopted and approved.

 

RESOLVED, that the Cortex Pharmaceuticals, Inc. 2014 Equity, Equity-Linked and
Equity Derivative Incentive Plan in the form attached as Exhibit A hereto, is
hereby adopted and approved.

 

This Written Consent may be signed in two or more counterparts, each of which
shall be deemed an original, and all of which shall be deemed one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

IN WITNESS WHEREOF, the undersigned stockholders have duly executed this Written
Consent as of _______ __, 2014.

 

      Stockholder   Name:     Date:               Stockholder       By:    
Name:     Title:           Date:  

  

 

 

 

Exhibit A

 

2013 Equity Incentive Plan

 

 

 

 

CORTEX PHARMACEUTICALS, INC.

 

2014 EQUITY, EQUITY-LINKED AND EQUITY DERIVATIVE INCENTIVE PLAN

 

This 2014 Equity, Equity-Linked and Equity Derivative Incentive Plan (the
“Plan”) is hereby established and adopted this [ ] day of February, 2014 (the
“Effective Date”) by Cortex Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).

 

1. Purposes of the Plan. The purposes of this 2014 Equity, Equity-Linked and
Equity Derivative Incentive Plan (the “Plan”) are to attract and retain
qualified employees and officers, (collectively, employees and officers are
referred to herein as “Employees” as defined in more detailed below), directors,
consultants, advisors and other service providers (collectively, directors,
consultants, advisors and other service providers are referred to herein as
“Consultants” as defined in more detail below) upon whose initiative, judgment
and effort the successful conduct and development of the Company is dependent,
and to provide additional incentive to those Employees and Consultants, and to
promote the success of the Company’s business. Options granted under the Plan
may be Incentive Stock Options as determined by the Administrator at the time of
grant of an Option and subject to the applicable provisions of Section 422 of
the Code and the regulations promulgated thereunder or Non-Statutory Stock
Options (also, referred to as Non-Qualified Stock Options). Restricted Stock,
Stock Appreciation Rights and Phantom Stock may also be granted under the Plan.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a)                “Administrator” means the Committee.

 

(b)               “Affiliate” means a corporation or other entity that, directly
or through one or more intermediaries, controls, is controlled by or is under
common control with, the Company.

 

(c)                “Applicable Laws” means all applicable laws, rules,
regulations and requirements, including, but not limited to, all applicable U.S.
federal or state laws, any Stock Exchange rules or regulations, and the
applicable laws, rules or regulations of any other country or jurisdiction where
Options, Restricted Stock, Stock Appreciation Rights or Phantom Stock are
granted under the Plan or Participants reside or provide services, as such laws,
rules, and regulations shall be in effect from time to time.

 

(d)               “Award” means any award of an Option, Restricted Stock, Stock
Appreciation Right or Phantom Stock under the Plan.

 

(e)                “Award Agreement” means a written document, the form(s) of
which shall be approved from time to time by the Administrator, reflecting the
terms of an Award granted under the Plan and includes any documents attached to
or incorporated into such Award Agreement, including, but not limited to, a
notice of grant and a form of exercise notice.

 



 

 

 

(f)                “Board” means the Board of Directors of the Company.

 

(g)               “Cashless Exercise” means, to the extent that an Award
Agreement so provides and as permitted by Applicable Law, a program approved by
the Committee in which a Participant may exercise an Option by directing the
Company to deduct from the Shares issuable upon exercise of his or her Option a
number of Shares having an aggregate Fair Market Value equal to the sum of the
aggregate exercise price therefor plus the amount of the Participant’s minimum
tax withholding (if any), unless such Participant elects to reimburse the
Company for such minimum tax withholding amounts in cash, whereupon the Company
shall issue to the Participant the net remaining number of Shares after such
deductions.

 

(h)               “Cause” for termination of a Participant’s Continuous Service
Status will exist (unless another definition is provided in an applicable Award
Agreement, employment agreement or other applicable written agreement) if the
Participant’s Continuous Service Status is terminated for any of the following
reasons: (i) any material breach by Participant of any material written
agreement between Participant and the Employer and Participant’s failure to cure
such breach within the time prescribed in such written agreement or in the event
no such time is prescribed, then within 30 days after receiving written notice
thereof; (ii) any failure by Participant to comply with the Employer’s material
written policies or rules as they may be in effect from time to time; (iii)
neglect or persistent unsatisfactory performance of Participant’s duties and
Participant’s failure to cure such condition within 30 days after receiving
written notice thereof; (iv) Participant’s repeated failure to follow reasonable
and lawful instructions from the individual or group of individuals to whom he
or she reports and Participant’s failure to cure such condition within 30 days
after receiving written notice thereof; (v) Participant’s conviction of, or plea
of guilty or nolo contendere to, any crime that results in, or is reasonably
expected to result in, material harm to the business or reputation of the
Employer; (vi) Participant’s commission of or participation in an act of fraud
against the Employer; (vii) Participant’s intentional material damage to the
Company’s business, property or reputation; or (viii) Participant’s unauthorized
use or disclosure of any proprietary information or trade secrets of the
Employer or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Employer. For
purposes of clarity, a termination without “Cause” does not include any
termination that occurs as a result of Participant’s death or Disability. The
determination as to whether a Participant’s Continuous Service Status has been
terminated for Cause shall be made in good faith by the Company and shall be
final and binding on the Participant. The foregoing definition does not in any
way limit the Employer’s ability to terminate a Participant’s employment or
consulting relationship at any time. In the event that Section 2(h)(ii)-(viii)
conflict with the terms of any written agreement between the Employer and the
Participant, the terms of the written agreement shall supercede the terms of
Sections 2(h)(ii)-(viii) of this Plan and shall be the determinant of Cause.

 



 

 

 

(i) “Change of Control” means (i) a sale of all or substantially all of the
Company’s assets other than to an Excluded Entity (as defined below), (ii) a
merger, consolidation or other capital reorganization or business combination
transaction of the Company with or into another corporation, limited liability
company or other entity other than an Excluded Entity, or (iii) the consummation
of a transaction, or series of related transactions, in which any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of a majority of the Company’s then outstanding voting securities.
Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its purpose is to (A) change the jurisdiction of the Company’s
incorporation, (B) create a holding company that will be owned in substantially
the same proportions by the persons who hold the Company’s securities
immediately before such transaction, or (C) obtain funding for the Company in a
financing that is approved by the Company’s Board. An “Excluded Entity” means a
corporation or other entity of which the holders of voting capital stock of the
Company outstanding immediately prior to such transaction are the direct or
indirect holders of voting securities representing at least a majority of the
votes entitled to be cast by all of such corporation’s or other entity’s voting
securities outstanding immediately after such transaction.

 

(j) “Code” means the Internal Revenue Code of 1986, as amended.

 

(k) “Committee” means one or more committees or subcommittees of the Board
consisting of two (2) or more Directors (or such lesser or greater number of
Directors as shall constitute the minimum number permitted by Applicable Laws to
establish a committee or sub-committee of the Board) appointed by the Board to
administer the Plan in accordance with Section 4 below. In the event a committee
has not been established, the Board shall act as the Committee.

 

(l) “Common Stock” means the Company’s common stock, par value $0.001 per share,
as adjusted pursuant to Section 10 below.

 

(m) “Company” means Cortex Pharmaceuticals, Inc., a Delaware corporation.

 

(n) “Consultant” means any person or entity, including an advisor but not an
Employee, that renders, or has rendered, services to the Employer and is
compensated for such services, and any Director whether compensated for such
services or not.

 



 

 

 

(o) “Continuous Service Status” means that the Participant’s service with the
Employer, whether as an Employee or Consultant, is not interrupted or
terminated. The Participant’s Continuous Service Status shall not be deemed to
have terminated merely because of a change in the capacity in which the
Participant renders service to the Employer as an Employee or Consultant or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s Continuous
Service Status; provided further that if any Award is subject to Section 409A of
the Code, this sentence shall only be given effect to the extent consistent with
Section 409A of the Code. For example, a change in status from an Employee of
the Company to a Consultant of an Affiliate will not constitute an interruption
of Continuous Service Status. The Committee or its delegate, in its sole
discretion, may determine whether Continuous Service Status shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal or family leave of
absence.

 

(p) “Director” means a member of the Board of Directors of an Employer.

 

(q) “Disability” means “disability” within the meaning of Section 22(e)(3) of
the Code.

 

(r) “Employee” means any person employed by the Employer, with the status of
employment determined pursuant to such factors as are deemed appropriate by the
Company in its sole discretion, subject to any requirements of Applicable Laws,
including the Code; provided, that, for purposes of determining eligibility to
receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. The payment by the Company of a director’s fee shall not be
sufficient to constitute “employment” of such director by the Employer.

 

(s) “Employer” means the Company and any Affiliate thereof; provided, that, for
purposes of determining eligibility to receive Incentive Stock Options, Employer
shall mean the Company or a parent or subsidiary corporation within the meaning
of Section 424 of the Code.

 

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(u) “Fair Market Value” on any given day shall be the value of one share of
Common Stock determined as follows: (i) if the Common Stock is then listed or
admitted to trading on a Nasdaq stock exchange or other stock exchange which
reports closing sale prices, the Fair Market Value shall be the closing sale
price on the date of valuation on such Nasdaq stock exchange or other principal
stock exchange on which the Common Stock is then listed or admitted to trading,
or, if no closing sale price is quoted on such day, then the Fair Market Value
shall be the closing sale price of the Common Stock on such Nasdaq stock
exchange or such other exchange on the next preceding day on which a closing
sale price is reported, (ii) if the Common Stock is not then listed or admitted
to trading on a Nasdaq stock market or other stock exchange which reports
closing sale prices, the Fair Market Value shall be the average of the closing
bid and asked prices of the Common Stock in the over-the-counter market on the
date of valuation, (iii) if neither (i) nor (ii) is applicable as of the date of
valuation, then the Fair Market Value shall be determined by the Administrator
in good faith based upon a reasonable application of a reasonable valuation
method in accordance with Section 409A of the Code, which determination shall be
conclusive and binding on all interested parties.

 



 

 

 

(v) “Family Members” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law
(including adoptive relationships) of the Participant, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons (or the Participant) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50% of the voting interests.

 

(w) “Incentive Stock Option” means an Option intended to, and which does, in
fact, qualify as an incentive stock option within the meaning of Section 422 of
the Code.

 

(x) “Listed Security” means any security of the Company that is listed or
approved for listing on a Nasdaq stock exchange or other national securities
exchange or designated or approved for designation as a national market system
security on an interdealer quotation system including the OTC Markets.

 

(y) “Net Exercise” means, to the extent that an Award Agreement so provides and
as permitted by Applicable Law, a program approved by the Committee in which
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate exercise price plus the amount of the Participant’s minimum tax
withholding (if any).

 

(z) “Non-Statutory Stock Option” means an Option that is not intended to, or
does not, in fact, qualify as an Incentive Stock Option.

 

(aa) “Option” means a stock option granted pursuant to the Plan and may be
either an Incentive Stock Option or a Non-Statutory Stock Option.

 

(bb) “Option Exchange Program” means a program approved by the Administrator, or
the shareholders of the Company if required under Applicable Laws, whereby
outstanding Options (i) are exchanged for Options with a lower exercise price,
Restricted Stock, Stock Appreciation Rights, Phantom Stock, cash or other
property or (ii) are amended to decrease the exercise price as a result of a
decline in the Fair Market Value, in each case to the extent permitted by
Applicable Laws.

 



 

 

 

(cc) “Optioned Stock” means Shares that are subject to an Option or that were
issued pursuant to the exercise of an Option.

 

(dd) “Optionee” means an Employee or Consultant who receives an Option.

 

(ee) “Participant” means an eligible person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Award.

 

(ff) “Phantom Stock” means the right of a Participant to receive cash
compensation equal in amount to the multiplication of the number of Shares
designated in the Award Agreement times the Fair Market Value on the date such
cash compensation becomes payable as described in the Award Agreement. A
Participant granted Phantom Stock pursuant to an Award Agreement does not have
any voting rights or any rights to dividends or the assets of the Company or any
other rights of any class of shareholder. Holders of Phantom Stock are not
shareholders of the Company by virtue of holding Phantom Stock.

 

(gg) “Plan” means this 2014 Equity, Equity-Linked and Equity Derivative
Incentive Plan.

 

(hh) “Restricted Stock” means an Award pursuant to Section 8 below that grants
the recipient a right to purchase or receive Shares that are subject to
restrictions as determined by the Administrator and set forth in an Award
Agreement. Upon the lapse of all such restrictions, the Shares will cease to be
Restricted Stock for purposes of the Plan.

 

(ii) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.

 

(jj) “Share” means a share of Common Stock, as adjusted in accordance with
Section 10 below.

 

(kk) “Stock Appreciation Right” means the right of a Participant to receive cash
compensation equal in amount to the multiplication of the number of Shares
designated in the Award Agreement times the Fair Market Value on the date such
cash compensation becomes payable minus the number of Shares designated in the
Award Agreement times the Fair Market Value on the date of Award Agreement. A
Participant granted Stock Appreciation Rights pursuant to an Award Agreement
does not have any voting rights or any rights to dividends or the assets of the
Company or any other rights of any class of shareholder. Holders of Stock
Appreciation Rights are not shareholders of the Company by virtue of holding
Stock Appreciation Rights.

 



 

 

 

(ll) “Stock Exchange” means any stock exchange, including any Nasdaq Stock
Exchange or any other stock exchange or consolidated stock price reporting
system on which prices for the Common Stock are quoted at any given time
including the OTC Markets.

 

(mm) “Ten Percent Holder” means a person who owns stock representing more than
10% of the voting power of all classes of stock of the Company or any Affiliate
measured as of an Award’s date of grant.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 10 below, the
maximum aggregate number of Shares that may be issued under the Plan is
105,633,002 Shares, all of which Shares may be issued under the Plan pursuant to
Incentive Stock Options or which may be issued pursuant to Non-Statutory Stock
Options, or as Restricted Shares. The Shares issued under the Plan may be
authorized, but unissued, or reacquired Shares. If an Award should expire or
become unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unissued Shares that
were subject thereto shall, unless the Plan shall have been terminated, continue
to be available under the Plan for issuance pursuant to future Awards. In
addition, any Shares which are retained by the Company upon exercise of an Award
in order to satisfy the exercise or purchase price for such Award or any
withholding taxes due with respect to such Award shall be treated as not issued
and shall continue to be available under the Plan for issuance pursuant to
future Awards. Shares issued under the Plan and later forfeited to the Company
due to the failure to vest by the Company at the original purchase price paid to
the Company for the Shares (including, without limitation, upon forfeiture to
the Company in connection with the termination of a Participant’s Continuous
Service Status) shall again be available for future grant under the Plan.
Notwithstanding the foregoing, subject to the provisions of Section 10 below, in
no event shall the maximum aggregate number of Shares that may be issued under
the Plan pursuant to Incentive Stock Options exceed the number set forth in the
first sentence of this Section 3 plus, to the extent allowable under Section 422
of the Code and the Treasury Regulations promulgated there under, any Shares
that again become available for issuance pursuant to the remaining provisions of
this Section 3.

 

4. Administration of the Plan.

 

(a)                General. The Plan shall be administered by the Committee. If
permitted by Applicable Laws, the Committee may authorize one or more officers
of the Company to make Awards under the Plan to Employees and Consultants (who
are not subject to Section 16 of the Exchange Act) within parameters specified
by the Committee.

 



 

 

 

(b)               Committee Composition. The Committee shall continue to serve
in its designated capacity until otherwise directed by the Board. From time to
time the Board may increase the size of any Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefor, fill vacancies (however caused) and dissolve a
Committee and thereafter directly administer the Plan, all to the extent
permitted by Applicable Laws and, in the case of a Committee administering the
Plan in accordance with the requirements of Rule 16b-3 or Section 162(m) of the
Code, to the extent permitted or required by such provisions.

 

(c)                Powers of the Administrator. Subject to the provisions of the
Plan, the Administrator shall have the authority, in its sole discretion: (i) to
determine the Fair Market Value in accordance with Section 2(u) above, provided
that such determination shall be applied consistently with respect to
Participants under the Plan; (ii) to select the Employees and Consultants to
whom Awards may from time to time be granted; (iii) to determine the number of
Shares to be covered by each Award; (iv) to approve the form(s) of agreement(s)
and other related documents used under the Plan; (v) to determine the terms and
conditions, not inconsistent with the terms of the Plan, of any Award granted
hereunder, which terms and conditions include but are not limited to the
exercise or purchase price, the time or times when Awards may vest and/or be
exercised (which may be based on performance criteria), the circumstances (if
any) when vesting will be accelerated or forfeiture restrictions will be waived,
and any restriction or limitation regarding any Award, Optioned Stock, or
Restricted Stock or Stock Appreciation Right or Phantom Stock; (vi) to amend any
outstanding Award or agreement related to any Optioned Stock or Restricted Stock
or Stock Appreciation Right or Phantom Stock, including any amendment adjusting
vesting (e.g., in connection with a change in the terms or conditions under
which such person is providing services to the Company), provided that no
amendment shall be made that would materially and adversely affect the rights of
any Participant without his or her consent; (vii) to determine whether and under
what circumstances an Option may be settled in cash under Section 7(c)(iii)
below instead of Common Stock; (viii) subject to Applicable Laws, to implement
an Option Exchange Program and establish the terms and conditions of such Option
Exchange Program without consent of the holders of capital stock of the Company,
provided that no amendment or adjustment to an Option that would materially and
adversely affect the rights of any Participant shall be made without his or her
consent; (ix) to approve addenda pursuant to Section 17 below or to grant Awards
to, or to modify the terms of, any outstanding Award Agreement or any agreement
related to any Optioned Stock or Restricted Stock, or Stock Appreciation Right
or Phantom Stock held by Participants who are foreign nationals or employed
outside of the United States with such terms and conditions as the Administrator
deems necessary or appropriate to accommodate differences in local law, tax
policy or custom which deviate from the terms and conditions set forth in this
Plan to the extent necessary or appropriate to accommodate such differences; and
(x) to construe and interpret the terms of the Plan, any Award Agreement and any
agreement related to any Optioned Stock or Restricted Stock, Stock Appreciation
Right or Phantom Stock, which constructions, interpretations and decisions shall
be final and binding on all Participants.

 



 

 

 

(d)               Indemnification. To the maximum extent permitted by Applicable
Laws, each member of the Committee (including officers of the Company, if
applicable), or of the Board, as applicable, shall be indemnified and held
harmless by the Company against and from (i) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or pursuant to the terms
and conditions of any Award except for actions taken in bad faith or failures to
act in bad faith, and (ii) any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided that such member shall give the Company an opportunity, at its own
expense, to handle and defend any such claim, action, suit or proceeding before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any other power that the Company may have to indemnify or
hold harmless each such person.

 

5. Eligibility.

 

(a)                Recipients of Grants. Non-Statutory Stock Options, Restricted
Stock, Stock Appreciation Rights and Phantom Stock may be granted to Employees
and Consultants. Incentive Stock Options may be granted only to Employees.

 

(b)               Type of Option. Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Non-Statutory Stock Option.

 

(c)                ISO $100,000 Limitation. Notwithstanding any designation
under Section 5(b) above, to the extent that the aggregate Fair Market Value of
Shares with respect to which options designated as Incentive Stock Options are
exercisable for the first time by any Optionee during any calendar year (under
all plans of the Company or any parent or subsidiary) exceeds $100,000, such
excess options shall be treated as Non-Statutory Stock Options. For purposes of
this Section 5(c), Incentive Stock Options shall be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares
subject to an incentive stock option shall be determined as of the date of the
grant of such option.

 

(d)               No Employment Rights. Neither the Plan nor any Award shall
confer upon any Employee or Consultant any right with respect to continuation of
an employment or consulting relationship with the Employer, nor shall it
interfere in any way with such Employee’s or Consultant’s right or the
Employer’s right to terminate his or her employment or consulting relationship
at any time, with or without cause.

 



 

 

 

6. Term of Plan. The Plan shall become effective upon its adoption by the Board
and shall continue in effect for a term of 10 years unless sooner terminated
under Section 13 below. The adoption of this Plan shall not serve to terminate
the Company’s 2006 Incentive Stock Plan, as amended from time-to-time.

 

7. Options.

 

(a)                Term of Option. The term of each Option shall be the term
stated in the Option Agreement; provided that the term shall be no more than 10
years from the date of grant thereof or such shorter term as may be provided in
the Option Agreement and provided further that, in the case of an Incentive
Stock Option granted to a person who at the time of such grant is a Ten Percent
Holder, the term of the Option shall be 5 years from the date of grant thereof
or such shorter term as may be provided in the Option Agreement.

 

(b)               Option Exercise Price and Consideration.

 

(i)                 Exercise Price. The per Share exercise price for the Shares
to be issued pursuant to the exercise of an Option shall be such price as is
determined by the Administrator and set forth in the Option Agreement, but shall
be subject to the following: (1) in the case of an Incentive Stock Option: (i)
granted to an Employee who at the time of grant is a Ten Percent Holder, the per
Share exercise price shall be no less than 110% of the Fair Market Value on the
date of grant; (ii) granted to any other Employee, the per Share exercise price
shall be no less than 100% of the Fair Market Value on the date of grant; and
(2) in the case of a Non-Statutory Stock Option the per Share exercise price
shall be such price as is determined by the Administrator, provided that, if the
per Share exercise price is less than 100% of the Fair Market Value on the date
of grant, it shall otherwise comply with all Applicable Laws, including Section
409A of the Code.

 

(ii)               Permissible Consideration. The consideration to be paid for
the Shares to be issued upon exercise of an Option, including the method of
payment, shall be determined by the Administrator (and, in the case of an
Incentive Stock Option and to the extent required by Applicable Laws, shall be
determined at the time of grant) and may consist entirely of (1) cash; (2)
check; (3) other previously owned Shares that have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which the Option is exercised; (4) a Cashless Exercise; (5) a Net Exercise; (6)
such other consideration and method of payment permitted under Applicable Laws;
or (7) any combination of the foregoing methods of payment. In making its
determination as to the type of consideration to accept, the Administrator shall
consider if acceptance of such consideration may be reasonably expected to
benefit the Company and the Administrator may, in its sole discretion, refuse to
accept a particular form of consideration at the time of any Option exercise.

 



 

 

 

(c)                Exercise of Option.

 

(i)                 General.

 

(1)               Exercisability. Any Option granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator, consistent with the terms of the Plan and reflected in the Option
Agreement, including vesting requirements and/or performance criteria with
respect to the Employer, and/or the Optionee.

 

(2)               Minimum Exercise Requirements. An Option may not be exercised
for a fraction of a Share. The Administrator may require that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent an Optionee from exercising the full number of Shares as to which
the Option is then exercisable.

 

(3)               Procedures for and Results of Exercise. An Option shall be
deemed exercised when written notice of such exercise has been received by the
Company in accordance with the terms of the Award Agreement by the person
entitled to exercise the Option and the Company has received full payment for
the Shares with respect to which the Option is exercised and has paid, or made
arrangements to satisfy, any applicable taxes, withholding, required deductions
or other required payments in accordance with Section 9 below. The exercise of
an Option shall result in a decrease in the number of Shares that thereafter may
be available under the Plan and the Option by the number of Shares as to which
the Option is exercised.

 

(4)               Rights as Holder of Capital Stock. Until the issuance of the
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a holder of capital stock shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock is issued, except as provided in Section 10
below.

 

(ii)               Termination of Continuous Service Status. The Administrator
shall establish and set forth in the applicable Award Agreement the terms and
conditions upon which an Option shall remain exercisable, if at all, following
termination of an Optionee’s Continuous Service Status, which provisions may be
waived or modified by the Administrator at any time. To the extent that an Award
Agreement does not specify the terms and conditions upon which an Option shall
terminate upon termination of an Optionee’s Continuous Service Status, the
following provisions shall apply:

 



 

 

 

(1)               General Provisions. Except as otherwise provide in an Award
Agreement or by the Administrator at a later date (in accordance with the terms
of the Plan), if the Optionee (or other person entitled to exercise the Option)
does not exercise the Option to the extent so entitled within the time specified
below, the Option shall terminate and the Optioned Stock underlying the
unexercised portion of the Option shall revert to the Plan. In no event may any
Option be exercised after the expiration of the Option term as set forth in the
Option Agreement (and subject to this Section 7).

 

(2)               Termination other than Upon Disability or Death or for Cause.
In the event of termination of an Optionee’s Continuous Service Status other
than under the circumstances set forth in the subsections (3) through (5) below,
such Optionee may exercise any outstanding Option at any time within 12 month(s)
following such termination to the extent the Optionee is vested in the Optioned
Stock as of the date of such termination or to any greater extent as determined
by the Administrator.

 

(3)               Disability of Optionee. In the event of termination of an
Optionee’s Continuous Service Status as a result of his or her Disability, such
Optionee may exercise any outstanding Option at any time within one year
following such termination to the extent the Optionee is vested in the Optioned
Stock as of the date of such termination or to any greater extent as determined
by the Administrator.

 

(4)               Death of Optionee. In the event of termination of an
Optionee’s Continuous Service Status as a result of his or her death or in the
event of the Optionee’s death during the exercise period set forth in
subsections (2) or (3) above, the Option may be exercised by any beneficiaries
designated in accordance with Section 15 below, or if there are no such
beneficiaries, by the Optionee’s estate, or by a person who acquired the right
to exercise the Option by bequest or inheritance, at any time until the
expiration date of the Option, but only to the extent the Optionee is vested in
the Optioned Stock as of the date of such death or to any greater extent as
determined by the Administrator.

 

(5)               Termination for Cause. In the event of termination of an
Optionee’s Continuous Service Status for Cause, any outstanding Option
(including any vested portion thereof) held by such Optionee shall immediately
terminate in its entirety upon first notification to the Optionee of termination
of the Optionee’s Continuous Service Status for Cause. If an Optionee’s
Continuous Service Status is suspended pending an investigation of whether the
Optionee’s Continuous Service Status will be terminated for Cause, all the
Optionee’s rights under any Option, including the right to exercise the Option,
shall be suspended during the investigation period.

 

(iii)             Buyout Provisions. The Administrator may at any time offer to
buy out for a payment in cash or Shares an Option previously granted under the
Plan based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.

 



 

 

 

8. Restricted Stock, Stock Appreciation Rights and Phantom Stock.

 

(a)                Rights to Purchase. When a right to purchase or receive
Restricted Stock, any Stock Appreciation Right or any Phantom Stock is granted
under the Plan, the Company shall advise the recipient in writing of the terms,
conditions and restrictions related to the offer, including the number of Shares
that such person shall be entitled to purchase, the price to be paid, if any
(which shall be as determined by the Administrator, subject to Applicable Laws,
including any applicable securities laws), and the time within which such person
must accept such offer. The permissible consideration for Restricted Stock shall
be determined by the Administrator and shall be the same as is set forth in
Section 7(b)(ii) above with respect to exercise of Options. The offer to
purchase Shares shall be accepted by execution of an Award Agreement in the form
determined by the Administrator. In the case of Stock Appreciation Rights and
Phantom Stock, there shall be no right or obligation on the part of the
Participant to purchase such Stock Appreciation Right or Phantom Stock. Such
grants shall have a zero dollar purchase price to the Participant.

 

(b)               Other Provisions. The Award Agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Award Agreements need not be the same with respect to each
Participant.

 

(c)                Rights as a Holder of Capital Stock. Once the Restricted
Stock is purchased (or if the Restricted Stock has no purchase price, once the
Restricted Stock is granted), but not in respect to Stock Appreciation Rights or
Phantom Stock, the Participant shall have the rights equivalent to those of a
holder of capital stock, and shall be a record holder when his or her purchase
and the issuance of the Shares is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Restricted Stock is purchased, except as provided in Section 10 below.
Participants who hold or have received cash compensation in respect to Stock
Appreciation Rights or Phantom Stock shall never have rights as holders of
capital stock in respect to such Participants’ Stock Appreciation Rights or
Phantom Stock.

 

9. Taxes.

 

(d)   As a condition of the grant, vesting and exercise of an Award, the
Participant (or in the case of the Participant’s death or a permitted
transferee, the person holding or exercising the Award) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable U.S. federal, state, local or foreign tax, withholding, and any other
required deductions or payments that may arise in connection with such Award.
The Company shall not be required to issue any Shares under the Plan until such
obligations are satisfied.

 



 

 

 

(e)    The Administrator may, to the extent permitted under Applicable Laws,
permit a Participant (or in the case of the Participant’s death or a permitted
transferee, the person holding or exercising the Award) to satisfy all or part
of his or her tax, withholding, or any other required deductions or payments by
Cashless Exercise, Net Exercise, or by surrendering Shares (either directly or
by stock attestation) that he or she previously acquired; provided that, unless
specifically permitted by the Company, any such Net Exercise must be an approved
broker-assisted Net Exercise or the Shares withheld in the Cashless Exercise or
Net Exercise must be limited to avoid financial accounting charges under
applicable accounting guidance and any such surrendered Shares must have been
previously held for any minimum duration required to avoid financial accounting
charges under applicable accounting guidance. Any payment of taxes by
surrendering Shares to the Company may be subject to restrictions, including,
but not limited to, any restrictions required by rules of the Securities and
Exchange Commission.

 

10. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

 

(a)                Changes in Capitalization. Subject to any action required
under Applicable Laws by the holders of capital stock of the Company, (i) the
numbers and class of Shares or other stock or securities: (x) available for
future Awards under Section 3 above and (y) covered by each outstanding Award,
and (ii) the exercise price per Share of each such outstanding Option, shall be
automatically proportionately adjusted in the event of a stock split, reverse
stock split, stock dividend, combination, consolidation, reclassification of the
Shares or subdivision of the Shares. In the event of any increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company, a declaration of an extraordinary dividend with respect to the Shares
payable in a form other than Shares in an amount that has a material effect on
the Fair Market Value, a recapitalization (including a recapitalization through
a large nonrecurring cash dividend), a rights offering, a reorganization,
merger, a spin-off, split-up, change in corporate structure or a similar
occurrence, the Administrator shall make appropriate adjustments, in its
discretion, in one or more of (i) the numbers and class of Shares or other stock
or securities: (x) available for future Awards under Section 3 above and (y)
covered by each outstanding Award, and (ii) the exercise price per Share of each
outstanding Option, and any such adjustment by the Administrator shall be made
in the Administrator’s sole and absolute discretion and shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares subject to an Award. If, by
reason of a transaction described in this Section 10(a) or an adjustment
pursuant to this Section 10(a), a Participant’s Award Agreement or agreement
related to any Optioned Stock or Restricted Stock or Stock Appreciation Right or
Phantom Stock covers additional or different shares of stock or securities, then
such additional or different shares, and the Award Agreement or agreement
related to the Optioned Stock, Restricted Stock, Stock Appreciation Right or
Phantom Stock in respect thereof, shall be subject to all of the terms,
conditions and restrictions which were applicable to the Award, Optioned Stock,
Restricted Stock, Stock Appreciation Right or Phantom Stock prior to such
adjustment.

 



 

 

 

(b)               Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Award will terminate immediately prior to the
consummation of such action, unless otherwise determined by the Administrator.

 

(c)                Corporate Transactions. In the event of (i) a transfer of all
or substantially all of the Company’s assets, (ii) a merger, consolidation or
other capital reorganization or business combination transaction of the Company
with or into another corporation, entity or person, or (iii) the consummation of
a transaction, or series of related transactions, in which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of more than 50% of the Company’s then outstanding capital stock (a
“Corporate Transaction”), each outstanding Award (vested or unvested) will be
treated as the Administrator determines, which determination may be made without
the consent of any Participant and need not treat all outstanding Awards (or
portion thereof) in an identical manner unless such treatment is described or
defined in the Award Agreement. Such determination, without the consent of any
Participant, may provide (without limitation) for one or more of the following
in the event of a Corporate Transaction: (A) the continuation of such
outstanding Awards by the Company (if the Company is the surviving corporation);
(B) the assumption of such outstanding Awards by the surviving corporation or
its parent; (C) the substitution by the surviving corporation or its parent of
new options or equity awards for such Awards; (D) the cancellation of such
Awards in exchange for a payment to the Participants equal to the excess of (1)
the Fair Market Value of the Shares subject to such Awards as of the closing
date of such Corporate Transaction over (2) the exercise price or purchase price
paid or to be paid for the Shares subject to the Awards; or (E) the cancellation
of any outstanding Options or an outstanding right to purchase Restricted Stock,
in either case, for no consideration.

 

11. Non-Transferability of Awards.

 

(a)                General. Except as set forth in this Section 11, Awards may
not be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent or distribution. With
respect to Restricted Stock, these restrictions will lapse at such time or
times, and on such conditions, as the Administrator may specify in the Award
Agreement. The designation of a beneficiary by a Participant will not constitute
a transfer. An Option may be exercised, during the lifetime of the holder of the
Option, only by such holder or a transferee permitted by this Section 11.

 



 

 

 

(b)               Limited Transferability Rights. Notwithstanding anything else
in this Section 11, the Administrator may in its sole discretion provide that
any Non-Statutory Stock Options, Stock Appreciation Rights and Phantom Stock may
be transferred by instrument to an inter vivos or testamentary trust in which
such Awards are to be passed to beneficiaries upon the death of the trustor
(settlor) or by gift to Family Members. Further, beginning with (i) the period
when the Company begins to rely on the exemption described in Rule 12h-1(f)(1)
promulgated under the Exchange Act, as determined by the Board in its sole
discretion, and (ii) ending on the earlier of (A) the date when the Company
ceases to rely on such exemption, as determined by the Board in its sole
discretion, or (B) the date when the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, an Option, or prior to
exercise, the Shares subject to the Option, may not be pledged, hypothecated or
otherwise transferred or disposed of, in any manner, including by entering into
any short position, any “put equivalent position” or any “call equivalent
position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of the Exchange Act,
respectively), other than, with respect to Non-Statutory Stock Options, to (i)
persons who are Family Members through gifts or domestic relations orders, or
(ii) to an executor or guardian of the Participant upon the death or disability
of the Participant. Notwithstanding the foregoing sentence, the Board, in its
sole discretion, may permit transfers of Non-Statutory Stock Options, Stock
Appreciation Rights or Phantom Stock to the Company or in connection with a
Change of Control or other acquisition transactions involving the Company to the
extent permitted by Rule 12h-1(f).

 

(c)                Registration of Underlying Stock. Upon becoming legally
permitted to file an S-8 registration statement with respect to the shares
underlying any Awards, the Company shall use its reasonable best efforts to file
such an S-8 registration statement as soon as reasonably practical.

 

12. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.

 

13. Amendment and Termination of the Plan. The Board may at any time amend or
terminate the Plan, but, except as otherwise provided in Section 10, no
amendment or termination shall be made that would materially and adversely
affect the rights of any Participant under any outstanding Award, without his or
her consent. In addition, to the extent necessary and desirable to comply with
Applicable Laws, the Company shall obtain the approval of holders of capital
stock with respect to any Plan amendment in such a manner and to such a degree
as required.

 



 

 

 

14. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of any Option or purchase of any Restricted Stock, the Company may require the
person exercising the Option or purchasing the Restricted Stock to represent and
warrant at the time of any such exercise or purchase that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is advisable or required by Applicable Laws. Shares issued upon
exercise of Options or purchase of Restricted Stock prior to the date, if ever,
on which the Common Stock becomes a Listed Security shall be subject to a right
of first refusal in favor of the Company pursuant to which the Participant will
be required to offer Shares to the Company before selling or transferring them
to any third party on such terms and subject to such conditions as is reflected
in the applicable Award Agreement.

 

15. Beneficiaries. If permitted by the Company, a Participant may designate one
or more beneficiaries with respect to an Award by timely filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Participant’s death.
Except as otherwise provided in an Award Agreement, if no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested Award(s) shall be transferred or distributed to
the Participant’s estate or to any person who has the right to acquire the Award
by bequest or inheritance.

 

16. Approval of Holders of Capital Stock. Continuance of the Plan shall be
subject to approval by the holders of capital stock of the Company within 12
months before or after the date the Plan is adopted or, to the extent required
by Applicable Laws, any date the Plan is amended. Such approval shall be
obtained in the manner and to the degree required under Applicable Laws.

 

17. Addenda. The Administrator may approve such addenda to the Plan as it may
consider necessary or appropriate for the purpose of granting Awards to
Employees or Consultants, which Awards may contain such terms and conditions as
the Administrator deems necessary or appropriate to accommodate differences in
local law, tax policy or custom, which may deviate from the terms and conditions
set forth in this Plan. The terms of any such addenda shall supersede the terms
of the Plan to the extent necessary to accommodate such differences but shall
not otherwise affect the terms of the Plan as in effect for any other purpose.

 

18. Disqualifying Dispositions. Any Participant who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of Shares acquired
upon exercise of an Incentive Stock Option within two years from the grant date
of such Incentive Stock Option or within one year after the issuance of the
Shares acquired upon exercise of such Incentive Stock Option (a “Disqualifying
Disposition”) shall be required to immediately advise the Company in writing as
to the occurrence of the sale and the price realized upon the sale of such
Shares.

 



 

 

 

19. Choice of Law. The law of the State of Delaware shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state’s conflict of law rules.

 

20. Information to Holders of Options. In the event the Company is relying on
the exemption provided by Rule 12h-1(f) under the Exchange Act, the Company
shall provide the information described in Rule 701(e)(3), (4) and (5) of the
Securities Act of 1933, as amended, to all holders of Options in accordance with
the requirements thereunder until such time as the Company becomes subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act. The
Company may request that holders of Options agree to keep the information to be
provided pursuant to this Section confidential. If the holder does not agree to
keep the information to be provided pursuant to this Section confidential, then
the Company will not be required to provide the information unless otherwise
required pursuant to Rule 12h-1(f)(1) of the Exchange Act.

 

 

 

 

ADDENDUM A

 

TO

 

2014 EQUITY, EQUITY-LINKED AND EQUITY DERIVATIVE INCENTIVE PLAN

 

(For California residents only, to the extent required by 25102(o))

 

This Addendum A to the 2014 Equity, Equity-Linked and Equity Derivative
incentive Plan shall apply only to the Participants who are residents of the
State of California and who are receiving an Award under the Plan. Capitalized
terms contained herein shall have the same meanings given to them in the Plan,
unless otherwise provided by this Addendum A. Notwithstanding any provisions
contained in the Plan to the contrary and to the extent required by Applicable
Laws, the following terms shall apply to all Awards granted to residents of the
State of California, until such time as the Administrator amends this Addendum A
or the Administrator otherwise provides.

 

(a)    The term of each Option shall be stated in the Award Agreement, provided,
however, that the term shall be no more than ten (10) years from the date of
grant thereof.

 

(b)   If the Administrator makes an Award transferable, such Award may only be
transferred (i) by will, (ii) by the laws of descent and distribution, or (iii)
as permitted by Rule 701 of the Securities Act of 1933, as amended (the
“Securities Act”).

 

(c)    If a Participant ceases to be an Employee or Consultant for a reason
other than death, Disability or an involuntary termination for Cause, such
Participant may exercise his or her Option within such period of time as
specified in the Award Agreement, which shall not be less than thirty (30) days
following the date of the Participant’s termination, to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of the Option as set forth in the Award Agreement).

 

(d)   If a Participant ceases to be an Employee or Consultant as a result of the
Participant’s Disability, the Participant may exercise his or her Option within
such period of time as specified in the Award Agreement, which shall not be less
than six (6) months following the date of the Participant’s termination, to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement).

 

(e)    If a Participant dies while an Employee or Consultant, the Option may be
exercised within such period of time as specified in the Award Agreement, which
shall not be less than six (6) months following the date of the Participant’s
death, to the extent the Option is vested on the date of death (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement) by the Participant’s designated beneficiary, personal representative,
or by the person(s) to whom the Option is transferred pursuant to the
Participant’s will or in accordance with the laws of descent and distribution.

 



 

 

 

(f)    No Award shall be granted to a resident of California more than ten (10)
years after the earlier of the date of adoption of the Plan or the date the Plan
is approved by the stockholders.

 

(g)   The Administrator will make any adjustments to an Award required by
Section 25102(o) of the California Corporations Code to the extent the Company
is relying upon the exemption afforded thereby with respect to the Award.

 

(h)   This Addendum A shall be deemed to be part of the Plan and the
Administrator shall have the authority to amend this Addendum A in accordance
with Section 14 of the Plan.

 

 

 

 

Exhibit B

 

Certificate of Amendment

 

 

 

 

CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION

OF CORTEX PHARMACEUTICALS, INC.

  

Cortex Pharmaceuticals, Inc. (the “Corporation”), a corporation organized and
existing under the General Corporation Law of the State of Delaware, hereby
certifies as follows:

 

1. This Certificate of Amendment (the “Certificate of Amendment”) amends the
provisions of the Corporation’s Second Restated Certificate of Incorporation
filed with the Secretary of State on May 20, 2010 (the “Certificate of
Incorporation”).

 

2. Article FOURTH (A)(1) of the Certificate of Incorporation is hereby amended
and restated in its entirety as follows:

 

FOURTH: (A)(1) - AUTHORIZED CAPITAL. The total number of shares of capital stock
which the Corporation has the authority to issue is 1,405,000,000 consisting of
1,400,000,000 shares of Common Stock, $0.001 par value per share (the “Common
Stock”), and 5,000,000 shares of Preferred Stock, $0.001 par value per share
(the “Preferred Stock”).

 

3. This amendment was duly adopted in accordance with the provisions of Sections
228 and 242 of the General Corporation Law of the State of Delaware.

 

4. All other provisions of the Certificate of Incorporation shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of

Amendment to be signed by Jeff Margolis, its Secretary, this ___ day of
_________, 2014.

 

  By:         Name:     Title:

 

 

 

  

 

EXHIBIT C

 

AMENDMENT TO CERTIFICATE

OF INCORPORATION

 

 

 

 

 

CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION

OF CORTEX PHARMACEUTICALS, INC.

 

Cortex Pharmaceuticals, Inc. (the “Corporation”), a corporation organized and
existing under the General Corporation Law of the State of Delaware, hereby
certifies as follows:

 

1. This Certificate of Amendment (the “Certificate of Amendment”) amends the
provisions of the Corporation’s Second Restated Certificate of Incorporation
filed with the Secretary of State on May 20, 2010 (the “Certificate of
Incorporation”).

 

2. Article FOURTH (A)(1) of the Certificate of Incorporation is hereby amended
and restated in its entirety as follows:

 

FOURTH: (A)(1) - AUTHORIZED CAPITAL. The total number of shares of capital stock
which the Corporation has the authority to issue is 1,405,000,000 consisting of
1,400,000,000 shares of Common Stock, $0.001 par value per share (the “Common
Stock”), and 5,000,000 shares of Preferred Stock, $0.001 par value per share
(the “Preferred Stock”).

 

3. This amendment was duly adopted in accordance with the provisions of Sections
228 and 242 of the General Corporation Law of the State of Delaware.

 

4. All other provisions of the Certificate of Incorporation shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of

Amendment to be signed by Jeff Margolis, its Secretary, this ___ day of
_________, 2014.

 

  By:         Name:     Title:

  

 

